 MASTRO PLASTICS CORP.511All our employees,but excluding the office employees,guards, and super-visors, as defined in the Act.All our employees are free to become,remain, or refrain from becoming mem-bers of the above-named union,or any other organization except to the extentthat this right may be affected by an agreement in conformity with Section 8(a) (3) of the Act.KARTARIK, INC.,Employer.Dated--------------------By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced,or covered by any other material.MASTRO PLASTICS CORP. AND FRENCH-AMERICAN REEDS MANUFACTUR-ING CO.,INC.andLOCAL 3127, UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA.CaseNo. £-CA-1799.March 13, 1953Decision and OrderOn June 11, 1952,Trial ExaminerArthurLeff issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter,the Respondentsand the General Counsel filed exceptions to the Intermediate Reporttogether with supporting briefs.The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicial error was committed 1The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case,and hereby adopts the1During the course of the hearing,the Board denied the Respondents leave to appealseveral rulings of the Trial Examiner on the ground that the issues could best be resolvedon the basis of a full record.The Respondents moved to strike all allegations of thecomplaint which concerned the strike at the Respondents' plant and the strikers on theground that the employee status of the strikers had become a representationmatter.During the strike at the Respondents'plant,the Board Issued a Decision and Directionof Election,Case No. 2-RC-3170, January 29, 1951,not reported in printed volumes ofBoard decisions.The petition in that case was filed by the charging Union herein.The direction contained the proviso that strikers and replacements could vote underchallenge and was later amended to defer the election until"such time as the RegionalDirector deemed appropriate"because of the filing of the charges in the instant case.The Respondents contend,in their motions to strike,that the Board was without powerto refer issues concerning the strikers to a Trial Examiner and that the Trial Examinerwas without jurisdiction to hear evidence on such issues because Section 9 (c) of theAct provides that representation matters should be heard by an officer or agent of theBoard who can make no recommendations.The Trial Examiner denied the motionsbased on this argument and his ruling is hereby affirmed.Cf.Times Square StoresCorporation,79NLRB 361.103 NLRB No. 51. 512DECISIONSOF NATIONALLABOR RELATIONS BOAIWfindings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications : 21.The Board finds, as did the Trial Examiner, that the Respondentsengaged in extensive interference, restraint, and coercion of theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act, and thereby violated Section 8 (a) (1) of the Act.2.The Board finds, as did the Trial Examiner, that the Respond-ents rendered unlawful support and assistance to Local 318, Interna-tional Brotherhood of Pulp, Sulphite and Paper Mill Workers, andthereby engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (a) (2) of the Act. The General Counselexcepts to the failure of the Trial Examiner to recommend that theRespondents withhold recognition from Local 318 unless and untilsuch time as it might be certified by the Board as the bargaining rep-resentative of Respondents' employees. In view of the nature and ex-tent of the Respondents' support and assistance as shown by therecord, we find merit in the exception.Accordingly, in order to re-store the status quo and to free the employees from this restraint upontheir freedom to achieve self-organization, we shall order that theRespondents withhold all recognition from Local 318 as the repre-sentative of their employees for the purpose of dealing with the Re-spondents concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil it is certified by the Board as such representative 33.We further find, in accord with the Trial Examiner, that the Re-spondents discriminatorily discharged, and thereafter refused to re-instate, Frank Ciccone because of his organizational activities in sup-port of the charging Union. It is clear that this discharge and refusalto reinstate, motivated by Respondents' support of Local 318 and itsanimus toward rival organizations, constituted a discriminatory actionwith regard to Ciccone's hire and tenure of employment which therebydiscouraged membership in the charging Union, encouraged member-ship in Local 318, and interfered with, restrained, and coerced Re-The followingminor correctionsof the TrialExaminer'sfindings are noted: (1)While the Union'snotice ofintentto terminateormodify the contractwas datedSeptember 29, 1950,itwas notdeliveredto the Employer until October 10; (2) the evi-dence clearly shows, as found by the Trial Examiner and adoptedby theBoard, thatMaccaferri feared thatLocal 22045was not strong enough to cope with the organiza-tional efforts of Local65 of the Wholesaleand WarehouseWorkers ratherthan, as inad-vertently noted at one point in the Intermediate Report, the efforts ofLocal318 of thePaper Mill Workers; and (3)the Trial Examiner,having found and concludedcorrectlythat the Respondents had unlawfully assisted and supportedLocal318, inadvertentlystated,under the heading"Concluding findings" that the Respondents thereby violatedSection 8 (a) (3) ofthe Act bysuch conduct rather than Section 8 (a) (2). None of theseinaccuracies or inadvertencies in the Trial Examiner's report is of such a nature as toaffect his ultimate conclusion,or our concurrence therein.3 SeeJulian Freirich Co., et at.,86 NLRB 542. MASTRO PLASTICS CORP.513spondents' employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.4.We also find, in agreement with the Trial Examiner, that thework stoppage of November 10 was a strike rather than a lockout, butthat it was clearly caused and prolonged by the cumulative effects ofthe Respondents' unfair labor practices culminating in the discrimina-tory discharge of Ciccone.The Respondents, however, strongly urgein their exceptions that the Trial Examiner was in error in finding thatthis strike constituted concerted activity which was protected by theAct.They make this contention on the basis of two affirmative de-fenses, both of which were found without merit by the Trial Examiner.The Respondents first contend that the strike was an action in breachof contract and therefore cannot be held to be protected activity. Thecontract in existence between the Respondents and Local 22045, Amer-ican Federation of Labor,4 during the period of time pertinent here,contained a clause stating that :The Union agrees that during the term of this agreement, thereshall be no interference of any kind with the operations of theEmployers, or any interruptions or slackening of production ofwork by any of its members. The Union further agrees to re-frain from engaging in any strike or work stoppages during theterm of this agreement.This contract did not expire until November 30, 1950, and the Re-spondents argue that the strike of November 10, taking place as it didduring the term of this contractual pledge, breached the contractand is therefore not entitled to the protection of the Act under theScullin-Dyson doctrine.5The Trial Examiner found on the contrarythat the contract did not indicate an intention by either party to waivethe usual right of self-help to correct abuses "unrelated to the actualoperation of the contract or the normal relationship of the parties butarising, as in this case, from a willful and serious violation of lawdesigned to destroy the very foundation of that contract and thatrelationship."He further found that, as an equitable matter, the Re-spondents should not be allowed to assert, as a defense, a strike whichwas caused by their own wilful, deliberate, widespread, and graveunfair labor practices.The Board, under theScullin-Dysondoctrine, has held that eco-nomic strikes in violation of no-strike contract clauses are not pro-tected activity.In both theScullinandDysoncases, however, theBoard noted the absence of any prior breach of contract or unfair4 The incumbent union at the Respondents' plant in the period in question.As relatedby the Trial Examiner,the membership of Local 22045 took steps shortly before the striketo transfer affiliation to the charging Union.a Scullin-Steel Company,65 NLRB 1294;Joseph Dysonc6Sons,Inc., 72NLRB 445. 514DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor practices on the part of the employer. InNational ElectricProducts,6the doctrine was applied despite the fact that the strikestemmed from an action of the employer found to be in violation of theAct. In that case, the discharge of an employee for dual union activ-ity was requested by the incumbent union and the employer acquiescedunder the terms of the union-shop provisions of the parties' contract.The same contract contained a no-strike pledge but a strike wasconducted by the employees at the plant in protest against the dis-charge.The discharge was found by the Board to be in violation ofthe Act under theRutland Courtrule 4 but the strikers were heldto be engaged in unprotected activity because of the no-strike pledge.The Board majority held:The right to strike, although protected by the Act,may bewaived by the employees in an agreement concluded through thecollective bargaining process * * *.As we have heretofore em-phasized, "no-strike" clauses * * * are designed to forestall theuse of even permissive economic weapons and to substitute set-tlement by collective bargaining, and tend to realize the purposesof the Act by encouraging the practice and procedure of collectivebargaining rather than resort to industrial warfare. (Emphasissupplied.)We do not consider that theNational Electric Productscase fur-nishes authority or rationale for sustaining the Respondents' defensehere.The essential differences between the facts of the cases arepatent.In the earlier case, the discharge which instigated the strikewas an action required by and in accord with the contract betweenthe representative of the employees and their employer. In the pres-ent situation, the strike was in protest of matters and actions not cov-ered or in any respect demanded by the contract-matters which con-stituted serious violations of the Act by the Respondents. In theNational Electric Productscase, the employees waived their right tostrike action as to matters settled and agreed upon in the contract.In the instant case, we can perceive no rational or legal basis on whichto assume that the employees contemplated or, in fact, executed awaiver of self-help under the conditions imposed by the Respondentswhich gave rise to the strike of November 10. The contract itself pro-vides for arbitration, rather than strike or lockout economic pressure,to settle "differences* * * between either of the Employeiis, andthe Union or its members as to the meaning and application of thisagreement, including questions of meaning, interpretations, operation$ 80 NLRB 995.Chairman Herzogconcurred specially in the decision,withBoard Mem-ber Houstondissenting.''Rutland Court Owners,44NLRB 587,46 NLRB 1040,subsequently overruled by theSupreme Court inColgate-Palmolive-Peet Co. v. N. L. R.B., 338 U.S. 355. MASTRO PLASTICS CORP.515or application of any clause of this agreement or any breach or threat-ened breach of this agreement." The November 10 strike was, as con-clusively shown by the record, a protest against unfair labor practicesapart from the terms,meaning, andapplication of the contract andin no mannerwas an attempt to circumvent the arbitration provisionsof the agreement or an effort to alter other provisions and guarantees.On the entire record, we find that the no-strike clause of the contractbetween the Respondents and Local 22045 did not contemplate orincorporate a waiver of strike action on the part of the employeesunder the circumstances present on November 10 .11Accordingly, wefind no merit in the contention of the Respondents that the strikeof that date was in breach of contract and was activity unprotectedby the Act .9The Respondents also contend, as an affirmative defense, that thestrike was in violation of the terms of Section 8 (d) of the Act andthat, as a result, the participants lost their employee status under themandate of that section.The Board Members, otherwise unanimous,divide on this issue.The Trial Examiner rejected this defense on the ground that Sec-tion 8 (d) was not applicable to an unfair labor practice strike notcalled or continued in order to force modification of a contract. TheRespondents except to this ruling on two grounds. First, they assertthat Section 13 of the Act prohibits the Board from construing theAct and Section 8 (d) so as to affect limitations on the right to strike.Secondly, they dispute the conclusion of the Trial Examiner on theground that Congress clearly intended to prohibit all strikes, economicor unfair labor practice, during the 60-day period specified in thestatute.The lack of merit in the first of the Respondents' arguments on thisissue is inherent in the language of Section 13, itself.That sectionprovides that :°The Board also finds no meritin the Respondents' contention thatSection 13 of theAct prevents the Boardfrom overrulingthe breach-of-contractdefense.Section 13, dis-cussed morefully hereafter with regard to theRespondents'second affirmative defense,enjoins constructionsof the statutewhich "affect"limitationson the rightto strike.It issufficient to note, in this regard,that it is not the Actor any part thereof which has beenconstrued hereinto limit theno-strike clause relied uponby theRespondents,but theterms andscope of that clauseitself.° ChairmanHerzog,althoughdissentingas to the dispositionmade of the second defenseraised by the Respondents,concursin the finding thatthe strike herein was not in breachof contract.TheChairman,like the Trial Examiner,calls attentionto therationale con-tained in his concurring opinion atpage 1002of the 1949National Electric Productsdeci.sion.Member Petersonjoins in thisrationale.MemberMurdockreserves opinion on the breach-of-contractissue which it is unnecessaryfor him to reach inviewof his dissenting conclusion that Section 8 (d) deprived thestrikers, in any event,of the statusof employeesprotected by the Act.Members HoustonandStyles,while concurring in the findingthattract no-strike clause did not contemplate a waiver of self-help under the conditions presentherein,would further find that a no-strike clause is inapplicable where a strike is caused bythe unfair labor practices of the employer. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDNothing in this Act, except as specifically provided for herein,shall be construed so as to interfere with or impede or diminishin any way the right to strike, or to affect the limitations orqualifications on that right.Section 13, it is therefore clear, prohibits constructions of the statuteaffecting limitations on the right to strike. It also, however, prohibitsconstructions which "interfere with or impede or diminish in any way"the right to strike except asspecificallyprovided for in the Act. Thistwo-edged approach of the sectionis asmuch a legal barrier, therefore,to a Board construction broadening the scope of Section 8 (d), if thelimitation on strikes in that section is clearly to apply only to strikesto force contract action, as it is to restricting the limitations on strikesin that section if Section 8 (d) is clearly to apply to any strike. It isapparent, accordingly, that the issue must be resolved by the terms ofSection 8 (d) alone.Section 8 (d) provides, in part,That where there is in effect a collective-bargaining contractcovering employees in an industry affecting commerce, the dutyto bargain collectively shall also mean that no party to suchcontract shall terminate or modify such contract, unless the partydesiring such termination or modification-(1) serves a written notice upon the other party to the con-tract of the proposed termination or modification sixty daysprior to the expiration date thereof, or in the event such con-tract contains no expiration date, sixty days prior to thetime it is proposed to make such termination or modification;(2) offers to meet and confer with the other party for thepurpose of negotiating a new contract or a contract contain-ing the proposed modifications ;(3) notifies the Federal Mediation and ConciliationServicewithin thirty days after such notice of theexistence of adispute, and simultaneously therewith notifies any State orTerritorial agency established to mediate and conciliate dis-putes within the State or Territory where the dispute oc-curred, provided no agreement has been reached by thattime; and(4) continues in full force and effect, without resorting tostrike or lockout, all the terms and conditions of the existingcontract for a period of sixty days after such notice is givenor until the expiration date Of such contract, whichever occurslater:The duties imposed upon employers, employees, and labororganizations by paragraphs (2), (3), and (4) shall become MASTRO PLASTICS CORP.517inapplicable upon an intervening certification of the Board,under which the labor organization or individual, which is aparty to the contract, has been superseded as or ceased to bethe representative of the employees subject to the provisionsof section 9 (a), and the duties so imposed shall not be con-strued as requiring either party to discuss or agree to anymodification of the terms and conditions contained in a con-tract for a fixed period, if such modification is to become effec-tive before such terms and conditions can be reopened underthe provisions of the contract.Any employee who engages ina strike within the sixty-day period specified in this subsectionshall lose his status as an employee of the employer engagedin the particular labor dispute, for the purposes of sections8, 9, and 10 of this Act, as amended,but such loss of statusfor such employee shall terminate if and when he is re-employed by such employer. (Emphasis supplied.)The contract herein, between Local 22045 and the Respondents, ex-pired on November 30,1950. The formal notice of an intent to modifythe contract was not served on the Respondents by Local 22045 untilOctober 10. It is the Respondents' contention, therefore, that as thestrike admittedly took place less than 60 days after the notice wastendered, the strikers lost their status as employees.As noted, theTrial Examiner rejected this argument finding that Section 8 (d),viewed in its entirety, applied to economic strikes and strikers ratherthan, as here, to an unfair labor practice strike called and continuedfor issues apart from negotiation of a new or revised contract.The Board has previously construed Section 8 (d) as having the"prime purpose" of preventing "so-called `quickie' strikes designed tosecure termination or modification of collective-bargaining agree-ments.""Moreover, in the recentThayercase,11 where the section wasalso posed as a defense in an unfair labor practice strike situation,the Board indicated clearly that it considered the ambit of Section8 (d) to be limited in scope to the contract modification or terminationarea.There we held that... by its terms [Section 8 (d) ] applies only to strikes to termi-nate or to secure a modification or interpretation of a collectivebargaining contract.The finding that the present strike was anunfair labor practice strike therefore takes the strike itself outsidethe purview of Section 8 (d).w United Packinghouse Workers ofAmerica, CIO (Wilson & Company,Inc.),89 NLRB310, which concerned another,different problem arising from the enforcement and adminis-tration of the section.IIH. N. ThayerCompany,etal., 99 NLRB 1122, where the Board grounded its rejectionof a Section 8 (d) defense on the specific facts of the case, where the striking union wasnever recognized as the representative of the employees and thus was not a party to the con-tract subject to the restrictions of Section 8 (d).257965-54-vol 103-34 518DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile it is true that the Board did not find it necessary to base itsrejection of the Section 8 (d) contention in that case upon the groundquoted, we find no reason to reject the reasoning expressed therein.Although the Respondents and our dissenting colleagues contend thatthe Congress intended that all strikes, economic or unfair labor prac-tice alike, should be covered by the prohibition in that section, wefail to discern any such intention expressed by proponents of the legis-lation when it was enacted in 1947. The section itself, as we havepointed out, is unmistakably designed to control and deal with a dis-tinct facet of labor-management relationships, i. e., the critical periodof collective-bargaining negotiations preceding the termination ormodification of a contract.The congressional concern and intent, asreiteratedmany times during consideration of the section in 1947,was to prevent the use of economic pressures such as strikes and lock-outs for reasons connected with contract negotiationfrom impedingor disrupting collective bargaining during that critical period.12 Inshort, the Congress prohibited either labor or managementfrom usingstrike or lockout pressures in the frame of contractnegotiations inpreference to peaceful bargaining devices.To adopt the view of ourdissenting colleagues would be to find that Congress intended,despitethis clear concern and attention throughout the section to contractnegotiation, to render a labor organization helpless for a set periodagainst unfair labor practices totally unconnected with the problemsof contract termination or modification.This view we cannotascribeto Congress in the absence of any expressed legislative intent or desire.Accordingly, we find that Section 8 (d) did not deprive thestrikers at Respondents' plant of their employee status.In accordwith the Trial Examiner, we further find that by discharging theemployees listed in Schedule A, attached hereto, on December 11, 1950,and thereafter refusing to reinstate said employees following uncon-ditional application for reinstatement made on their behalf, the Re-spondents violated Section 8 (a) (1) and 8 (a) (3) of the amendedAct.Like the Trial Examiner, we shall therefore order the Respond-ents to offer to the employees listed on Schedule A, together withFrank Ciccone, full reinstatement to their former or substantiallyequivalent positions as set forth in the Intermediate Report under22 See, forexample,the statement of Senator Ball,a proponent of the 1947 amendmentsincluding Section 8(d).He stated,in defining the objectives of the latter, "The provisionin the National Labor Relations Act defining collective bargaining, and providing where acontract between aunion andan employeris in existence,fulfilling the obligation on bothsides to protect(sic) [bargain]collectivelymeans giving at least 60 days' notice of thetermination of the contract, or of the desire for any change in it, is another provision aimedprimarily at protectingthe public,as well as the employee,who have been the victims of`quickie' strikes.I do notthink thatis takingawaythe rights of labor or of unions eitherone; it is simply saying that theyshould all follow the sound,fair, and sane procedurewhicha majority of the good ones now follow."(Congressional Record, 80th Congress,May 12,1947, p.5146.) MASTRO PLASTICS CORP.519the heading "The Remedy."We note, however, that while the appli-cation for reinstatement was made on March 9, 1951, it was not re-ceived by the Respondents until March 12.Accordingly, back payfor employees listed in Schedule A shall be assessed from March 12rather than the earlier date.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Mastro PlasticsCorp., and French-American Reeds Manufacturing Co., Inc., NewYork City, their respective agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 3127, United Brotherhoodof Carpenters and Joiners of America, or in any other labor organi-zation of their employees, and encouraging membership in Local 318,International Brotherhood of Pulp, Sulphite and Paper Mill Workers,or in any other labor organization of their employees, by discrimi-nating in regard to their hire or tenure of employment, or any termor condition of their employment.(b)Discharging or discriminatorily refusing to reinstate or reem-ploy employees for the reason that they engaged in strike or con-certed activities protected by the Act.(c)Sponsoring or rendering assistance and support to Local 318,International Brotherhood of Pulp, Sulphite and Paper Mill Workers,or to any other labor organization, to become collective bargainingagent of their employees.(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Local 3127, United Brother-hood of Carpenters and Joiners of America, or any other labor organi-zation, to refrain from joining or assisting Local 318, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid and protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Offer Frank Ciccone and the employees named in Schedule Afull reinstatement to their former or substantially equivalent posi- 520DECISIONSOF NATIONALLABOR RELATIONS BOARDlions, without prejudice to their seniority or other rights and privi-leges, and make whole Frank Ciccone and the employeesnamed inSchedule A for any loss of pay they may have suffered by reason ofthe Respondents' discrimination against them, in themanner de-scribed in the remedy section of the Intermediate Report as amendedherein.(b)Withhold all recognition from Local 318, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers as the exclu-sive bargaining representative of their employees for the purpose ofdealing with the Respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until the said Local 318 shall have been certi-fied by the Board as the representative of such employees.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnelrecords andreports, and all other records necessary for a determination of theamounts of back pay due and the rights of employment accruingunder the terms of this Order.(d)Post at their plant copies of the notice attached hereto asAppendix A 13 Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by theRespondents' authorized representatives, be posted by the Respondentsimmediately upon receipt thereof and maintained by them for sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.CHAIRMAN HE, RZOG and MEMBER MURDOCK, dissenting in part only :While we find, in agreement with our colleagues, that the Respond-ents clearly committed violations of Section 8 (a) (1), 8 (a) (2),and 8 (a) (3) of the Act, we are unable to join in the conclusion ofthe majority opinion that the strike of November 30 was protectedactivity.It is our considered belief that the strike on that day wasin contravention of the explicit mandate of Section 8 (d) of the presentAct and that the strikers, as a result, lost the status of employeesprotected by the statute.13 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MASTRO PLASTICS CORP.521Section 8 (d), as noted in the majority opinion, directs that con-tracts shall not be modified or terminated unless certain specifiedconditions are met.Amongthose conditions are provisions for a60-day notice prior to the date of the desired modification or termi-nation, and for notification to mediation agencies of the existence ofa dispute.As our colleagues of the majority admit,Congress inenacting the provisions of Section 8 (d) was concerned with theproblem of industrial unrest that often arises when collective-bargain-ing contracts are in process of revision or termination.There is noquestion but that Congress concluded that labor-management rela-tionships could be stabilized by enforcing certain specified rules togovern and control the parties'actions during these periods of stressand possible conflict.The provisionwas accordinglyadded thatresort to the economic weapons of strike and lockout was forbiddento bothemployers and employees during the 60-day period followingnotice of intent to terminate or modify a contract.The prohibitionwas then emphasized,although only insofar as employees are con-cerned,by the additional sanction of loss of employee status forworkers who engaged in strikes during that period.There is no question here butthatthe strike of November 10 wascalled and conducted before the expiration of the 60-day period follow-ing the Union's notification to the Respondentsthatitwished torevise the contract then about to terminate.We agree with ourcolleagues' finding that the strike was one caused and precipitatedby the Respondents'unfair labor practices.The instantcase thusposes the question whether Section 8 (d) permits the Board any dis-cretion to differentiate between types and classes of strikes accordingto their motivation,or to apply the sanction of the statute to some, butnot all, strikes.We believe the answer must be in the negative.The language used in Section 8 (d) does not distinguish as to whattypes of strikes or lockouts are prohibited during the 60-day period.The instruction to labor,management,and this Board is short andexplicit.The parties must continue the provisions of the contract infull force and effect during this period"without resorting tostrike orlockout."Any employee "who engages ina strike"within the 60days shall lose his status as an employee.No limitation or qualifica-tion, express or implied,appears in the text to indicate a congressionalintent to limit the sanction to "economic strikers"and to allow freedomof action to those striking in response to unfair labor practices.Thecoverage is clear and all inclusive.If, as urgedby themajority, theCongress did intend to limit the scope of the prohibition to economicstrikes or, at most, to strikes within the frame of contract negotiation,the, section is barren of any supporting indication.On the contrary,we consider that this very failure to incorporate any such qualifying 522DECISIONS OF NATIONALLABOR RELATIONS BOARDlanguage, when it might easily have been added, underlines the factthat the clear intent of the section was to prohibit all work stoppagesduring this period.Section 8 (d) being plain and unambiguous in this respect, there isno need to resort to legislative history to plumb its meaning.14Thecongressional hearings and debates which accompanied its enactment,if considered, however, make the majority opinion interpretation ofthe section even more untenable.The opponents of the Taft-Hartleyrevisions of the Wagner Act in 1947, on numerous occasions noted andemphasized the broad coverage of Section 8 (d).Thus, the SenateMinority Report stated :15Moreover, the section is silent as to the Board's authority toaccommodate conflicting issues such as provocation on the partof the employer.Under this section an employer desirous ofridding himself either of the employees or their representativecan engage in the most provocative conduct without fear of re-dress except by way of a lengthy hearing before the Board and asubsequent admonition to thereafter "cease and desist" from suchpractices.In striking contrast to the relatively delic'ate' triatmentprovided for such action by an employer,employees unwillingidly to countenance abuse, who resort to self-help under the cir-cumstances,are removed from the protection of the statute andlose"employee status."An employer is at liberty under suchcircumstances freely to replace any employee bold enough to insistupon justice.The provision denies to the Board the exercise ofany discretion to accommodate the equitable doctrine of "cleanhands."The provisions of the section are conclusive-the em-ployee is subject to summary dismissal irrespective of the em-ployer's conduct.(Emphasis supplied.)To this, as to other statements of the same tenor, no denial was madeby the proponents of the legislation.The Senate Majority Report,16indeed, reiterated that"anyemployee who engaged in a strike duringthe 60-day period [specified in Section 8 (d) ] would lose any rightsunder Sections 8, 9, and 10 of the Wagner Act, unless and until he isreemployed."(Emphasis supplied.)Even apart from the clearimport of the statement, its reference to the loss of rights under Sec-tion 8 would be pointless unless Section 8 (d) was clearly to includeunfair labor practice strikes with all other strikes among the pro-hibited conduct.It is true that the Board has, on prior occasion, referred to the"prime purpose" of Section 8 (d) as being to eliminate "quickie14N. L R.B. v. Dant & Russell,Limited, 73S. Ct. 375.15 Senate Minority Report No. 105 p. 2 on S. 1126,80th Congress.1s Senate Report No.105 on S.1126,80th Congress. MASTRO PLASTICS CORP.523strikes."However, the fact that such strikes, presumptively economic,were the prime object of the statute, cannot diminish the broad word-ing of the section or the wider area of action which it also was intendedto govern.Nor is thedictumof theThayer 17case, which admittedlywas decided on a totally different ground, controlling.While theresult of the application of Section 8 (d) in the instant case mayindeed appear inequitable in the light of the extensive unfair laborpractices committed by the Respondents, such equitable considerationsare not within our power to apply. To us, the conclusion is inescap-able that Congress determined in 1947 that the cause of industrialpeace would best be served by total elimination of the use of economicweapons, no matter what the provocation, during the critical periodof contract renegotiation.As this determination was made a partof the statute in Section 8 (d), it is not the province or the prerogativeof this Board to question or to alter it.Accordingly, as the strike of November 10 was called and conductedbefore the end of the 60-day period specified by the statute, we mustfind that it was not protected concerted activity and that the strikerslost the status of employees entitled to reinstatement.17H.N.Thayer Company,99 NLRB 1122.Appendix ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order toeffectuatethe policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in LOCAL 3127, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA, or in anyother labor organization of our employees, or encourage mem-bership in LOCAL318, INTERNATIONAL BROTHERHOODOF PULP,SULPHITEAND PAPER MILL WORKERS, or in any other labororganizationof ouremployees, by discriminating in regard totheir hire or tenure of employment, or any terms or conditions ofemployment.WE WILL NOT discharge or discriminatorily refuse to reinstateor reemploy any of our employees for engaging in strike or con-certed activities protected by the Act.WE WILL NOT recognize the aforementioned LOCAL 318, INTERNA-TIONALBROTHERHOODOF PULP, SULPHITE AND PAPER MILL WORK-ERS, as theexclusive bargaining representative of our employeesfor the purposes of collective bargaining,unlessand until it shallhave been certified by the Board as the representative of ouremployees. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations,to join or assist LOCAL 3127,UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,or any other labor organization,to refrain from joining or assist-ing LOCAL 318, INTERNATIONAL BROTHERHOOD OF PULP, SULPHITEAND PAPER MILL WORKERS,or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities, except to the extent thatsuch right might be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) ofthe Act.WE WILL offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions, without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination against them :ALTURI, ROSEAMERICO, JOANAMOROSO, ROSEAVALO, JOSEBOWERMAN, JEANBOYD, JAMESBRENDER,MORRISBRUNO, ANGELOBRYANT, EDITHCICCONE, FRANKCIRILLO,JOSEPHCRAWFORD, KATHERINEDELBAGNO,THELMADE MINNO, ROSEDE TuRo, MICHAELDIAZ, LuisEBERT, JOSEPHEsKENAZI7MORRISCASTALDO, LouisCAPERS, FLORACARTEGENA, LUISCASCIONE, MICHAELCHELI, GAETANOGIBSON,VERNALGOLPE, PETERGONZALES, GLORIAGRECO,BERNARDGREEN, EVARDHARRIS, JOSEPHHERNANDEZ, LouisHERZIG, EDWINKENNEDY, MARYKOINER,CONNISLiBuzTI, CARMINEMADDALENA, LENAMADDALENA, LILLIEMARESCO, RALPHMARTIN, ALLENMARTONE,CAMILLEMATERA, JOSEPHMESSINA, AGNESMIGLIORE,ANTHONYMILLER, JAMESOCCHINO, MARYOLESZEK, JOHNOLKER, MARIEPASCULLI, JANEPASTORE, CARMINEFLAMIO, YOLANDAFONAGY, ADELAIDE MASTRO PLASTICS CORP.525FRANCHI, FREDGHERARDI,DOROTHYPAUL, HENRYPELLAY, RICHARDPETRUS, ELIZABETHPIERONI, PETERPOLLINA,CHARLESPRIETO, RAFAELRADICE, ANTOINETTERIVERA, PATRICIoSANCHIRICE,WILLIAMSANDHOP, WILLIAMSQUILLATE, FRANKSAXTON, JOHNSCHULTZ, HENRYSHAW, RUTHSILLS, ESTELLESMITH, ISIAHSMOLEN, MADELINETOMMARELLO, FRANKTRIPOLONE,SALVATORELINGER, ALEXANDERVALENTINE, MICHAELVARGAS, HENRYWEINBERG,LEOPOLDZIMMERSPITZ,ABRAHAMZINZI, MICHAELAll our employeesare free to become, remain,or refrain from be-coming or remaining,membersof the above-namedLocal 3127, orany otherlabor organization,except tothe extent that this right maybe affected by an agreement in conformitywith Section8 (a) (3)of the Act.MASTRO PLASTICS CORP.,Employer.Dated --------------------By --------------------------------(Representative)(Title)FRENCH-AMERICAN REEDS MANUFACTURINGCO., INC.,Employer.Dated --------------------By --------------------------------(Representative)(Title)This notice mustremain postedfor 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.ScheduleALTURI, ROSEAMERICO, JOANAMORoso, ROSEAVALO, JOSEBOWERMAN, JEANBOYD, JAMESBRENDER,MORRISBRUNO, ANGELOBRYANT, EDITHCAPERS, FLORACARTEGENA, LUISCASIONE, MICHAELCASTALDO, LouisACHELI, GAETANOCIRILLO,JOSEPHCRAWFORD,KATHERINEDELBAGNO, THELMADE MINNO, ROSEDE TURD, MICHAELDIAZ, LUISEBERT, JOSEPHESKENAZI, MORRISFLAMIO,YOLANDAFONAGY, ADELAIDEFRANCHI, FREDGHERARDI,DOROTHY 526DECISIONS OF NATIONAL LABORGIBSON, VERNALGOLPE, PETERGONZALES, GLORIAGRECO, BERNARDGREEN, EVARDHARRIS, JOSEPHHERNANDEZ, LouisHERZIG, EDWINKENNEDY, MARYKOINER, CONNISLIBUTTI, CARMINEMADDALENA, LENAMADDALENA, LILLIEMARESCO, RALPHMARTIN, ALLENMATERA, JOSEPHMESSINA, AGNESMIGLIORE, ANTHONYMILLER, JAMESOCCHIN07 MARYOLESZEK, JOHNOLKER, MARIEMARTONE, CAMILLEPASCULLI, JANEPASTORE, CARMINERELATIONS BOARDPAUL, HENRYPELLAY, RICHARDPETRUS, ELIZABETHPIERONI, PETERPOLLINA, CHARLESPRIETO, RAFAELRADICE, ANTOINETTERIVERA, PATRICIOSANCHIRICE,WILLIAMSANDHOP, WILLIAMSQUILLATE, FRANKSAXTON, JOHNSCHULTZ, HENRYSHAW, RUTHSILLS, ESTELLESMITH, ISIAHSMOLEN, MADELINETOMMARELLO, FRANKTRIPOLONE, SALVATOREUNGER, ALEXANDERVALENTINE, MICHAELVARGAS, HENRYWEINBERG, LEOPOLDZIMMERSPITZ, ABRAHAMZINZI, MICHAELIntermediate ReportSTATEMENT OF THE CASEA charge having been duly filed by Local 3127, United Brotherhood of Carpen-ters and Joiners of America, herein called Local 3127, on January 26, 1951,and amended on April 18, 1951, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel on September 6, 1951,and an answer having been filed by the Respondents, Mastro Plastics Corp., andFrench-American Reeds Manufacturing Co. Inc., a hearing was held at NewYork City between March 3 and March 21, 1952, before Arthur Leff, the under-signed duly designated Trial Examiner.The complaint alleged in substance that the Respondents engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1), (2),and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat.136, herein called the Act, by:1. Illegally infringing upon guaranteed employee rights since on or aboutOctober 10, 1950, in the following respects: (a) Encouraging representatives ofthe established collective-bargaining agent of their employees to substitute in itsplace and stead another labor organization, to wit : Local 318, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, herein called Local 318;(b) encouraging Local 318 to engage in a campaign to displace the establishedcollective-bargaining agent ; (c) sponsoring, supporting, and assisting the organi- MASTRO PLASTICS CORP.527zational campaign of Local 318;(d) giving financial and other rewards toEmployees active in the organizational campaign of Local 318;(e) inducingemployees,by threats of reprisal and promises of benefit,to become membersof Local 318 and to refrain from membership in Local 3127;(f)making mem-bership in Local 318 and/or abandonment of membership in Local 3127 acondition of continued or new employment;(g) inducing employees,by solicita-tion,threats, and promises of benefit to abandon picketing and other activities onbehalf of Local 3127;(h) reinstating employees who refrained from picketingand other^activities on behalf of Local 3127 to their jobs without loss of seniorityor other rights and privileges while requiring employees who engaged in suchactivities to apply for new employment ; and (i) granting wage increases to em-ployees who refrained from picketing and other activities on behalf of Local-3127,and to those who abandoned their membership and activities on behalf ofLocal 3127.2. Sponsoring,assisting,and supporting Local 318 to become collective-bargain-ing agent of their employees.3.Discriminatorily discharging Frank Ciccone on or about November 10,1951,because of his membership in and concerted activities on behalf of Local3127 and because of his refusal to become or remain a member of Local 318.4.Discriminatorily locking out or constructively discharging 76 additionalnamed employees on or about November 10, 1951,for the same reasons.5. -Rejtic'ting,on or about March 11,1951,and thereafter, applications forreinstatement to their former or substantially equivalent positions,made bythe 77 employees above referred to.The Respondents' answer as amended admitted the discharge of Frank Cicconeand the termination of employment of the others named in the complaint, butdenied generally all allegations of the complaint attributing to the Respondentsthe commission of unfair labor practices.With regard to Ciccone's discharge,the answer alleged affirmatively that Ciccone was discharged for violating aspecific direction of an official of the Respondents to remain at his work stationduring the attendance of said official at a board of directors'meeting.Withregard to the others named in the complaint,the answer in substance allegedaffirmatively(1) that they were validly terminated for engaging in a strikein violation of a no-strike provision of an existing collective-bargaining agree-ment, and (2) that they lost their status as employees under Section 8 (d) ofthe Act because they engaged in a Arike less than 60 days after their collective-bargaining representative served notice upon the Respondents of a proposedtermination or modification of an existing collective-bargaining contract.All parties were represented at the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to intro-duce evidence on the issues.At the opening of the hearing the Respondentsobjected to the Trial Examiner proceeding to hear the issues of the complaintrelating to the alleged discriminatory discharges,upon the ground that therewas then pending undetermined before the Board a representation proceeding(Case No. 2-RC-3170) involving,inter alia,the issue of whether those allegedto have been discriminated against occupied the status of employees of theRespondents.In the alternative,the Respondents moved to strike the allegationsof the complaint relating to discrimination and/orto stay thehearing in theinstant complaint case pending the completion of the aforesaid representationproceeding.The objection of the Respondents was overruled,and their motionswere denied.The Board denied the Respondents'application to appeal fromthese rulings on'the ground that the issues raised could best be determined bythe Board on the basis of the record as a whole.At the close of the General 528DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel's case a motion madeby theRespondents to dismiss the allegationsof the complaint relating to the alleged discriminatory lockout was denied withleave to renew at the close of the entire case.At the close of the case, decisionwas reserved on various motions madeby theRespondents to dismiss the com-plaint in its entirety,as well as certain specific allegations thereof,for insuf-ficiency of proof and upon other grounds.These motions are now disposed ofin accordance with the findings of fact and conclusions of law made below.Amotion of the General Counsel was granted to conform the pleadings to the proofwith regard to minor variances.Opportunity was afforded all parties to argueorally upon the record at the close of the case, and to file briefs and proposedfindingsand conclusions.The General Counsel and the Respondent argued orallyat the hearing, and the General Counsel filed a brief thereafter.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSMastro Plastics Corp. and French-American Reeds Manufacturing Co. Inc.,are New York corporations, having their principal office and place of business atBronx, New York, and together employing a unitary work force.The Respond-ents are engaged in the manufacture, sale, and distribution of plastic articles,ukeleles, tiles, shoe forms, plastic reeds, accessories for musical instruments, andrelated products.During 1950, the Respondent Mastro Plastics Corp. purchasedmaterials and supplies valued in excess of $500,000, and the Respondent French-American Reeds Manufacturing Co, Inc., purchased materials and suppliesvalued in excess of $200,000.Approximately 90 percent of the materials andsupplies purchased by each Respondent was transported to its Bronx, New York,plant in interstate commerce from States of the United States other than theState of New York.During the same year, the Respondent Mastro PlasticsCorp. manufactured at its plant products valued in excess of $1,000,000, andthe Respondent French-American Reeds Manufacturing Co. Inc., manufacturedproducts valued in excess of $600,000.Approximately 90 percent of the productsof Mastro Plastics Corp. and 60 percent of the products of French-AmericanReeds Manufacturing Co. Inc., were transported from their said plant in inter-state commerce to States of the United States other than the State of New York.The Respondents admit they are engaged in commerce within the meaning ofthe Act.II.THE LABOROGRANIZATIONS INVOLVEDLocal 22045, American Federation of Labor ; Local 3127, United Brotherhoodof Carpentersand Joinersof America ; and Local 318, International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, is each a labor organization withinthe meaningof the Act.M. THE UNFAIR LABOR PRACTICESA. IntroductionAlthough separate and distinct corporate entities, the 2 Respondents occupythe same plant and utilize the same work force, which during the period materialherein numbered some 150 employees. It is conceded that those alleged to havebeen discriminated against were employees of both Respondents.Mario Mac-caferri is the president of both corporations, and his wife, Maria-who alsoworks at the plant in a supervisory capacity-the vice president.Other manage- MASTRO PLASTICS CORP.529ment or supervisory personnel who figure in the events to be narrated below areArthur Zevin, described by Maccaferri as the Respondents' labor relations di-rector and by Zevin as their personnel director ; Max Studli, foreman of themachine shop; Alma Zwoboda, forelady in the finishing department ; and WilliamRitacco, a day-shift foreman in the molding department.At the hearing, theRespondent conceded the supervisory status of all those named, with the possibleexception of Ritacco.As to him, the Respondents' position appears to be equivo-cal, but the evidence in any event shows clearly enough that he possessed sufficientattributes of authority to bring him within the supervisor's definition of Section2 (11) of the Act'In July or August of 1948, Local 3127, United Brotherhood of Carpenters andJoiners of America, was certified by the New York State Labor Relations Boardas the exclusive bargaining representative of the Respondents' production andmaintenance employees.Local 3127 is 1 of 3 local labor organizations that are affiliated in the sensethat they have common business representatives and share a common businessoffice.The others are Federal Labor Union, Local 22045, which is involved inthis controversy, and Federal Labor Union, Local 18465 (also known as PictureFrame Workers Union), which is not. At present Abraham H. Saul, a memberof the New York bar, serves all 3 unions as business representative and attorney.At the time of the events narrated below the common business representativeof all 3 locals was Sol Rothenberg, since deceased. Saul then acted as attorneyfor the 3 locals and also ina businesscapacity at least for Local 3127 andLocal 22045.After its certification, Local 3127 entered Into negotiations with the Respond-ents, and in the course of time concluded a written collective-bargaining agree-ment to run for a term expiring November 30, 1949. During the negotiationsLocal 3127 insisted upon the inclusion in the contract of a welfare-fund provisioncalling for employer contributions.The Respondents at first agreed to this, butlater refused to execute any agreement with such a provision, and as a resultthe contract eventually signed omitted the welfare clause.Shortly after theexecution of the contract, Saul advised the Respondents that because of thisomissionLocal 3127 could not fulfill its obligations under the contract.Thereason for this, Saul explained at the hearing, was that Local 3127 had an estab-lished welfare fund from which all members were entitled under its constitutionto draw benefits, and it would have been an unwarranted drain on that fundto permit benefit participation by employees of an employer who did not contributeto it. It was suggested by Saul, and agreed to by Maccaferri for the Respondents,that this difficulty might be overcome by allowing Local 3127 to assign to Local22045 all its right, title, and interest in the recently executed collective-bargainingagreementwith the Respondents.Consequently, on March 7, 1949, Local 3127, with the written consent of theRespondents, assigned to Local 22045 its interest in the collective-bargainingagreementexpiring on November 30, 1949, and Local 22045 assumed the obliga-tions of Local 3127 thereunder.At about the same time a consent to the assign-ment was signed by a majority of the employees in the bargaining unit.1 Ritacco had charge of some 12 machine jobs. It was his function to set up thejobs andkeep the machines in repair.WhenallmachineswereIn operationbe performedno manualwork himself,but would go from machine to machine overseeingthe work ofthe operators.He was authorized to give orders to the operators,to givethem permission to leave work inthe event of Illness or the like, and to recommend the discharge of employees whose work bedirected.On a number of occasions he had recommended the discharge of employees, andhis recommendations had been followed.He was classified as a working foreman,a classi-fication exempt from the coverage of the collective-bargaining agreement hereinafterreferred to. 530DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen the term pf the first contract expired, a new contract was entered into-this time with Local 22045 as the signatory-for a term of 1 year, expiring Novem-ber 30, 1950.The new contract, like the old one, contained a union-shop provi-sion, requiring then present employees who were not members of Local 22045 toapply for membership in that Local within 30 days from the execution date ofthe contract, and new employees to apply within 30 days after commencing theiremployment'The contract also contained the following no-strike and no-lockoutclauses which are particularly pertinent to this proceeding:5.The Union agrees that during the term of this agreement, there shall beno intbrference of any kind with the operations of the Employers, or anyinterruptions or slackening of work by any of its members. The Unionfurther agrees to refrain from engaging in any strike or work stoppageduring the term of this agreement.6.The Employers agree that there shall be no lockout during the term ofthis agreement.With regard to disputes, the contract made provision for the arbitration of dif-ferences arising between the parties "as to the meaning and application of theprovisions of this agreement, including questions of meaning, interpretation,operation or application of any clause of this agreement or any breach or threat-ened breach of this agreement."The contract vested in the Respondents the soleright to discipline and discharge employees for proper cause, but provided thatany disciplinary or discharge action was to be subject to review under the arbi-tration procedures.To obtain such review the Union was required within 7 daysfrom the date of discharge to serve written notice upon the Respondents byregistered mail.B. Local 65 institutes an organizational campaign among the Respondents'employeesIn August 1950, Local 65 of the Wholesale and Warehouse Workers Unionbegan an organizational campaign among the Respondents' employees.Appar-ently this campaign met with some measure of success for, on September 28,1950, Local 65 filed a petition with the Board seeking certification as bargainingrepresentative.Maccaferri, the Respondents' president, was admittedly awareof Local 65's campaign, and feared it.He was bitterly opposed to Local 65 whichhe regarded as a Communist-controlled union. At the hearing he made nosecret of his feeling toward that union, indicating he would have stopped atnothing, even at closing his plant, to keep Local 65 out.C. The Respondentsenlist theaid of Joseph Tonelliof Local 818Maccaferri believed Local 22045 to be too weak to cope successfully with theorganizational drive of Local 318, and came to the conclusion that thesituationwas serious enough to call for some action on his part. At the suggestion of amember of the Respondents' board of directors, Maccaferri consulted with anunidentified intermediary who arranged to have him meet with Joseph Tonelli,the head of Local 318, and a vice president of that Local's parent body,Interna-tional Brotherhood of Pulp, Sulphite and Paper Mill Workers. Local 318 at' So far as appars, no union-shop authorization election was ever held,although majorityauthorization at such an election was then required as a condition precedentto a validunion-shop agreement.The General Counsel expressly stated that he was notin this pro-ceeding attacking the legality of the collective-bargaining contract because of any invalidityof the union-shop provision, or for any other reason. MASTRO PLASTICS CORP.531that time was the bargainingagent forthe employees of a neighboringplasticsmanufacturing company.Tonelli was recommended to Maccaferri as one whohad been successful in the past in defeatingorganizationalefforts of Local 65.Maccaferri first met with Tonelli about the middle of September, and thereafter,according to his own testimony, had a number of additionalmeetingsand tele-phone conversationswith him.He becameconvinced that Tonelliwas a personupon whom he could completely rely.Saul was first made aware of Tonelli's interest in the situation at the Respond-ents' plant at a meeting of the shop committee with Maccaferri on September 20,1950, at which he was present.Saul and the committee had earlier met with Maccaferri on September 7 todiscuss a renewal of Local 22045's contract with a 12/-cent hourly raise.'Atthat meeting Maccaferri had stated he would consider it.A further meeting hadbeen held on September 15.At that time Maccaferri had refused to discussany wage increase until Local 65 was out of the way. He had also wrathfullyaccused Saul of encouraging Local 65 to engage in an organizational campaignas a pressure technique to force him to grant wageincrementsto the employees.When Saul had assured him that this was not true, Maccaferri had suggestedthat they work together to defeat Local 65, a proposal to which Saul readilyagreed.At the September 20 meeting, called to discuss the proposed raise, Maccaferriannounced flatly that he did not intend signing any new contract with Local22045unlessand until Tonelli approved it.Upon Maccaferri's insistence, Saulagreed to see Tonelli.Several days later Saul called on Tonelli.At that time Tonelli indicated aninterest in having his union take over the representation of employees at theRespondents' plant.There was some talk between them of jurisdiction, Tonelliasserting that jurisdictional rights in the plastic industry were properly lodgedby the A. F. L. in his organization. As appears from Saul's testimony,' Tonelliat that time also broached the subject of a possible sale to his organization ofrepresentation rights in the plant, no price being mentioned. Saul did not defi-nitely reject this suggestion at once, stating he would have to take up the mat-ter with his union's executive board.Although Saul did not admit it, I am satis-fied on all the record that he did, for a time at least, give serious considerationto the proposal.Maccaferri testified that shortly after Saul's firstmeetingwith Tonelli, he again met with Tonelli who told him that Saul wanted moneyto get out, and that Saul had suggested the equivalent of a year's dues. Tonelliasked Maccaferri whether he would be willing to pay that amount.Maccaferrirefused, according to his testimony, stating that any arrangementsof such anature would have to be made directly between Tonelliand Saul.In any event, and whatever his reasons may have been for doing so, it ap-pears that Saul eventually decided to reject Tonelli's proposal for the voluntarytransfer of bargaining rights to his union.According to Saul, whose testimonyis undenied and credited in that respect, he so informed Tonelli not long after,when Tonelli telephoned him to inquire concerning his decision.On or about October 6, organizers for Local 318 appeared outside the Respond-ents' plant to distribute leaflets soliciting employees to join that union.Uponlearning of the solicitation, Saul protested Local 318's action to both Tonelliand Maccaferri.Maccaferri's response was that Saul's union could not handleIThe demand at this time was an oral one.No written notice of intention to terminateor modify the existing contract was served on the Respondents until on or after September29, 1950.1Tonelli did not testify. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 65 and that Local 318 could, and that it should be a matter of little con-cern to Saul since "it was all A. F. L." At Maccaferri's suggestion,Saul oncemore met with Tonelli, but what was said at their meetingis not detailed inthe record.On October 12 Saul again discussed the subject with David W.Kahn, the Respondents' general counsel, and possibly also with Tonelli-the rec-ord isnot entirely clear on this point.When Saul left the meetingat Mr.Kahn'soffice, it was with Mr. Kahn's assurance that the matter would be straightenedout and that Saul had nothing to fear.After the meeting at Mr. Kahn's office,there wasa cessation,or at least asuspension,of Local 318 activities, and for a brief time Local 22045 was ableto concentrate on its efforts to combat Local 65's organizational campaign.But Local 318 did not remain out of the picture for long.About a week afterSaul's first meeting with Mr. Kahn-which would fix the date at about October19-another meeting was held at Mr. Kahn's office.In addition to Messrs. Sauland Kahn, there were present Maccaferri and an attorney named Shipman, who,Saul was told, represented Maccaferri in labor relations work.No representa-tive of Local 318 was present at that conference.The purpose of the meetingsoon became apparent. Shipman asked Saul whether he would be interestedin withdrawing from the plant and allowing Local 318 to take over.Saul said,"No."Asked why, Saul told Maccaferri that his "union derived its living fromthe dues, and that [it] had no intention of letting 318 or anybody else takeover any of [its] plants."Maccaferri said, "I understand that 318 wants tocompensate you for withdrawing." Saul asked if it was 318 or Maccaferri.Maccaferri said, "No, no, 318. I understand they want to buy the shop." Saulobserved that if Local 318 wanted to buy the shop Maccaferrihad no businessknowing of it, and that it did not stand well with him that Maccaferri knew somuch of what had gone on between him and Tonelli. Saul insisted upon anassurance that there would be no interference from Local 318 in the future.To that, Shipman finally responded, "All right, we will see to it that they stayaway from the place."The events that were shortly to follow proved, however,that Maccaferri actually had other ideas-but of that, more later.D. Local 22045 adds to its demandsAt a membership meeting of Local 22045 held on October 20 and attended bysome 90 employees, all present who had previously designated Local 65 agreedto sign revocations of their designations of authority.At the same time reso-lutions were adopted formulating new bargaining demands.Among them wasa demand for a 25-cent hourly wage increase, as contrasted to the 12%-centincrease previously demanded, and a demand for a 3-percent welfare fund.Alsodiscussed at this meeting, but tabled for later consideration, was the questionof whether affiliation should not be shifted back to Local 3127, the originallycertified union.The new demands were not formally presented to Maccaferriuntil October 25.And there is no direct evidence that Maccaferri learned aboutthem until then.Maccaferri, however, testified it was common for employeesto come to him and apprise him of what was happening about the plant withregard to union activity, and from this it is reasonable to infer that what oc-curred at the October 20 meeting soon came to his attention.E.Maccaferri induces employees to engage in an organization campaign onbehalf of Local 818On October 20 Virginia O'Neill, who had been, and in factstillwas, shopstewardess for Local 22045, but who had admittedlyturned against that organi- MASTRO PLASTICS CORP.533zation and was now hostile to it, told 4 other employees, Grace Cincimino, AlMontopoli (Grace's husband), Rose Amorosa, and Vernal Gibson 6-that Macca-ferri wanted them to meet with Tonelli and help organize the employees intoLocal 318.An appointment had already been arranged by or for O'Neill fora meeting with Tonelli on Saturday, October 21-O'Neill's testimony was vagueas to just how or when the arrangements had been made. On October 21, the5 named employees called on Tonelli at the offices of Local 318.Tonelli spoke tothem at length of the advantages of representation by Local 318 and, handingthem a stack of membership application forms, emphasized the necessity of secur-ing at least 75 signatures by the following Monday.The 5 employees were notscheduled to work that Saturday.However, after their visit to Tonelli theydecided to return to the Respondents' plant to confer with Maccaferri.Macca-ferri, when told where they had been, appeared neither surprised nor displeased ;indeed one of his first comments, made even before they had brought up theparticular subject, was to inquire whether they had obtained application cardsfrom Tonelli.Maccaferri asked whether they, too, had not come to the conclu-sion that Tonelli was "a fine man," and observed that he himself would beinclined to give everything to Local 318, but nothing to Local 22045.After beinginformed that 75 cards had to be signed by the following Monday, Maccaferritook out a payroll and together with the employees went over the list of namesto determine who might be expected to sign. At one point, when O'Neill indi-cated some doubt as to whether 75 signatures could be obtained, Maccaferri firmlyexpressed his confidence that it could be done.And at another, when asked whatif some didn't sign, Maccaferri remarked in substance, "If they don't sign, theyknow where the door is and they can get out."Maccaferri told the employeesto be in early Monday morning so that Local 318 solicitation might get underwaypromptly.And to Rose Amorosa, who had some reservations, Maccaferri statedas she was leaving, "Don't worry Rose, you won't regret helping me, everythingwill be all right." °The employees' meeting with Maccaferri lasted about an hour and a half. Atits end, O'Neill requested that the 5 employees be paid for that day.None hadbeen in the plant before the meeting and, except possibly for Montopoli, all left5 Vernal Gibson,who has since married, is now known as Vernal Gibson Fine, the nameunder which she testified.To avoid confusion with her husband, who also testified, shewill be referred to in this report by her maiden name.The findings made in the above paragraph are based principally upon the testimony ofRose Amorosa and Vernal Gibson, both of whom impressed me as essentially honestwitnesses.Their account as to what occurred was disputed with regard to a number ofdetails by O'Neill (who was still employed by the Respondents and was obviously hostileto the charging Union) as well as by Maccaferri.O'Neill's testimony in certain respectswas self-contradictory,and in others inconsistent with statements made by her in anaffidavit supplied to the Board's field examiner who investigated the case.Her overalltestimony left the impression that she was intent upon conforming her testimony to theRespondents'theory ofthe case, except where she was aware of inconsistent statementsalready made in her affidavit to the field examiner.To the extent her testimony is atvariance with that of Amorosa and Gibson, I find it unreliable and unworthy of credence.Maccaferri in his testimony did not dwell on the incidents described above, nor attempt todeny them in detail.He testified that he first heard of Local 318 by number when the fiveemployees came in to him that day to tell him, according to his version, that they had seenTonelli who had indicated a lack of enthusiasm.Beyond that, his testimony would have it,he could recall nothing else, except that the girls had mentioned they were going to getcards signed, had expressed doubt whether they could do so in so short a time, and had beentold by him that he felt they could do it if all employees felt as they did. In the lightof all the surrounding circumstances, Maccaferri's testimony that he was unfamiliar withLocal 318 until that time impressed me as implausible.In other respects I thought histestimony was wilfully incomplete.To the extent his version conflicts with that ofAmorosa and Gibson, I do not credit it.257965-54-vol. 103-35 534DECISIONSOF NATIONALLABOR RELATIONS BOARDthe plant immediately thereafter without performing any work.Nevertheless,Maccaferri readily acceded to O'Neill's request.The employees were compensatedfor a full 8-hour day at time-and-a-half rates.'By thus compensating the em-ployees, as well as by the statements made by him at the meeting, it is foundMaccaferri gave substance and support to, and in effect ratified, O'Neill's assertionto the other employees that she had been authorized by Maccaferri to request themto engage in organizational activities on behalf of Local 318.Maccaferri's efforts that day to induce employees to organize on behalf of Local318 were not confined to the five employees named above.Thus, Frank Squillate, an employee in the finishing department, testified thaton that same Saturday afternoon Maccaferri approached him at his place of workand told him that he did not like the incumbentunion;that hewas paying it$500 a week that could better be distributed among the employees ; that he wouldlike to have Local 318 in its stead ; and that he wanted Squillate, as one of theolder employees in the plant, to talk about Local 318 to his fellow employeesMaccaferri specifically denied stating to Squillate that he was paying $500 to anylabor organization or organizer.As to the balance of Squillate's testimony, h 'stated he could not "recall whether we had aconversationor not."Withoutresolving the question of whether Maccaferri made any specific reference to a$500 payment, I am convinced, and I find, that Maccaferri did urge Squillate toenlist support for Local 318 on the occasion mentioned by Squillate.On the same day, Maccaferri also had a conversation along somewhat similarlines with another employee, Frank Ciccone, who was employed in the Respond-ents'machine shop, and who was the only employee working there that Satur-day.Ciccone and another employee had earlier planted abaselessrumor withan employee whom they suspected of tablebearing and wanted to test, that theywere trying to bring the International AssociationofMachinistsinto theplant.The rumor had quickly found its way to Maccaferri.When Cicconehad asked Max Studli, the machine shop foreman, for a raise shortly thereafter,Studli had replied that Maccaferri was "sore" at all in the machine shop fortrying to bring in the IAM. On Saturday, October 21, Cicconemade it a pointto assure Maccaferri that there was nothing to the IAM story.Maccaferrithen brought up the subject of Local 318.He told Ciccone a neighboring plasticsmanufacturing company was dealing with Local 318 and was happy with it,and declared his desire to bring that labororganizationinto his plant.Char-acterizing Local 65 as "communists" and Local 22045as "gangsters and racket-eers," he added that because of this he had determined not to deal with anybut Local 318 in the future, and that he would close his doors rather thandeal with either Local 65 or Local 22045.With Local 318 in the plant, he wenton, he was sure everybody would be satisfied.Maccaferriinformed Cicconethat on Monday morning, October 23, he was going to ask Peter Pieroni, an-other machine shop employee, to help in the campaign for Local 318, andexpressed his desire to have CicconeassistPieroni in distributing Local 318cards among employees.During their conversation, Maccaferri took occasionto announce to Ciccone, without, however,makingany definite commitment,that there was a good possibility that Ciccone would eventually be made aforeman in the ukelele department.'As appears from Peter Pieroni's testimony, credited in this respect, at about8: 35 a. in. on Monday morning, October, 23, Maccaferri came into the machine7Maccaferri's testimony at one point that the employees had worked until noon, andwere paid for that reason, is at variance with clearly established record facts.8 The findings in this paragraph are based upon Ciccone's credited testimony which in therespects set out was not specifically denied. MASTRO PLASTICS CORP.535,shop, summoned Pieroni to the office, and told him in substance that Local 318was the union he wanted as the collective-bargaining agent of his employees.Maccaferri gave Pieroni some 40 Local 318 membership application cards, andasked him to solicit signatures for them.When Pieroni inquired what wouldhappen if employees refused to sign, Maccaferri replied that if they didn't signthey wouldbe "out."'F. Events of October 28;theRespondents allow and support Local 318organizational activitieson company timeBeginning at the start of the first shift on the morning of October 23, avigorous organizational drive was conducted on plantpremiseson behalf ofLocal 318.The leader of the drive was Virginia O'Neill with Frank Pieronialso playing a prominent part, particularly in the machine shop.Other em-ployees who it appears participated in varying degrees in obtainingsignaturesfor Local 318 membership applications included Al Montopoli, Grace Cincimino,and Frank Ciccone.Activitieswere conducted largely during the workingtime, either of the solicitors or the solicited, and O'Neill and Pieroni, at least,performed none of their regular work thatmorning,10although they were paidfor their time at their regular rates.The solicitation activities were conductedopenly in the presence of supervisors.Though it resulted in some disruptionof regular production, the Respondents' supervisory and management officialsmade no effort to curb it.In soliciting application for Local 318, the solicitors represented to the em-ployees that Maccaferri wanted that labor organization ; that it was the onlyunionwith which he watlted to deal; that it would result in economic advantagesto them if they cooperated with him; and that it might result in job insecurityfor them if they failed to sign.11 Supervisoryand management officials of theRespondents by their statements and conduct, to be described below, providedsubstance and support for these representations, thereby materially aiding theLocal 318 solicitation activities.One supervisor, William Ritacco, actually joined in the solicitation activitiesin the molding department where he was foreman, by receiving cards fromO'Neill, himself openly signing one in the presence of employees, and distribut-ing others to a number of employeesin his departmentwith instructions to fillthem out."YMaccaferri admitted having an Interview with Pieroni concerning Local 318 on theoccasion in question but, according to him, the interview was requested by Pieroni whovoluntarily came to his office with cards in his hands to ask about Local 318.All he toldPieroni, Maccaferri would have it believed, was that he did not care uuhat union the em-ployees decided upon, as long as it was not a Communist union.Considering all the otherevidence in the record, I am unable to believe that Maccaferri expressed a position ofneutrality as between Local 318 and Local 22045.Other undenied testimony convincesme that it was Maccaferri and not Pleroni who sought the interview.To the extent theirversions are in conflict, I credit that of Pieroni and find that the incident occurred sub-stantially as related by him.1°AlthoughO'Neill testified that she confined her solicitation activities to nonworkingtime, there is overwhelming record evidence to the contraryand her testimony is notcredited.11This is established by credited testimony of Rose Amorosa, Carmen Libutti, FrankCiccone, Antoinette Radice, Frank Squillate, Louis Castaldo, and Evard Green.O'Neill'sdenial that she made any reference to Maccaferri or to his desires in the matter is notcredited.11This is established not only by the testimony of Amorosa, Gibson, and Castaldo,witnesses for the General Counsel, but also by admissions of Ritacco, a witness for theRespondents.O'Neill denied giving cards to Ritacco, but her denial is inconsistent withher affidavit and is not credited.Ritacco's attempted justification for his conduct-that 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDOthers, although not joining in the actual distribution of cards, made no secretof what the Respondents' desires were with regard to Local 318, and providedassistanceto the campaign in other ways. Thus, in the machine shop, Macca-ferri entered the room while Pieroni was addressing employees in an effort tohave them sign, saw the employees standing about idle, and instead of askingthem to return to work, contributed to Pieroni's efforts by remarking that hewould like to have them join and that they would be satisfied if they did. Oneemployee, Albino, who, as a salaried maintenanceman, had neverbeen requiredto joint the contracting union, specifically inquired of Maccaferri whether itwould be necessary for him also to join, and Maccaferri told him it would"In the packing department,Mrs. Maccaferri,addressing a number of employeesgenerally, told them that it was all right to sign for Local 318; that her hus-band knew about it ; that it was a good union and had a good contract ; andthat they would not be able to work in the plant in the futureunlessthey joined"In the ukelele department, Forelady Alma Zwoboda told employee Estelle Sills,while the latter was being solicited for Local318 membership on company timeby Grace Cincimino, that Local 318 was the union Maccaferri wanted and theone whose demands he would meet'sAs a result of the concerted drive carried on that morning, with the acquies-cence, assistance, and support of management representatives, the Local 318campaign achieved a spectacular success, which in the circumstances is not to bewondered at.Upwards of 70 membership application cards were collected.These were given to O'Neill who made it a point to inform Maccaferri of whathad been accomplished.At about noon, the cards were turned over by O'Neillto official Local 318 representatives who were waiting for them outside theplant 1°On the following day, October 24, Local 318 intervened in therepresenta-tion case that had been instituted by Local 65, filing approximately 73 authori-zation cards.Maccaferri was not slow in expressing his appreciation for the services O'Neillhad performed. Vernal Gibson testified without specific contradiction,and it isfound, that during the afternoon of October 23 Maccaferri, in her presence, con-he was simply seeking to hasten the return of molders to their machines-impressed meas implausible in the light of all the surrounding circumstances,particularly his ownostentatious signing of a card."The above findings relating to the machine shop are based upon testimony ofCiccone, Pieroni, and Libutti, not specifically denied and credited in these respects.14This finding is based upon credited testimony of Jean Bowerman and ElizabethPetrus, employees in the packing department.Mrs. Maccaferri in her testimony did notrefer specifically to this incidentShe testified generally,however,that she could notrecall having a conversation with anyone about Local 318.Her testimony was uncon-vincing and is not credited.15 This finding is based upon the credited testimony of Sills, denied by Zwoboda.According to Zwoboda, she had returned to the plant that morning after a period ofabsence and had no knowledge of any union called Local 318. Zwoboda's testimony inthat respect conflicts with a sworn statement she gave the Board's field examiner, whereinshe in effect admitted her familiarity with Local 318 at that time.Moreover, there isother evidence tending to corroborate Sills.Thus, another employee, Ruth Shaw, testi-fiedwithout direct contradiction that on October 23, she inquired of Zwoboda whetherto join Local 318, and was told that all foremen and foreladies would be in Local 318and that it would be "a good deal" for employees who would thereby get what theywanted.'Maccaferri admitted,after being shown his prehearing statement,that earlier thatmorning he had been in telephone communication with Tonelli.According to Maccaferri,Tonelli advised him at that time that "although he cannot yet foresee how he can repre-sentthe people, and he would like to know whether he would be accepted, he informedme cards were given to the employees,and he said, 'Let's see the reaction of the majority'." MASTRO PLASTICS CORP.537gratulated O'Neill on the good job she had done that day.He further toldO'Neill she need not worry, that some day he would take her to Florida 17G. Additional interference, assistance, and support between October23and November 10After the events of October 23, there was apparently little active solicitationon behalf of Local 318.The record, however, does disclose at least two addi-tional relevant incidents to which reference should be made.On or about October 26, Estelle Sills had a conversation with Grace Cinciminoand Forelady Zwoboda in which she disclosed to them that she had renounced herdesignation of Local 318.Both Cincimino and Zwoboda told her that she wasfoolish not to stick with Local 318 as it might cost her her job.18During the week of October 23 there was a meeting of Local 318. O'Neillrequested Luis Cartagena and another employeewho workedon the4 p. m. tomidnight shift to attend the meeting.Cartagena asked if it would be all rightfor him to attend during his working hours.O'Neill said she would take it upwith Maccaferri.Later the 2 employees were advised by their foreman thatthey could go to the meeting and would probably be paid for the time lost.BothCartagena and the other employee, Richard Pelley, clocked outat 5 p. m. anddid not return to the plant until after the conclusionof the meeting,more than2 hours later.Both were compensated for that full day, just as if they had notleft the plant 19H. The Local 22045 membership votes to transferits affiliationto Local 8127Upon learning of the events that had occurred on October23, Saul arrangedan emergency meeting of the Respondents' day-shift employees to be held afterwork that day under the auspices of Local 22045.At the meeting, which Saulsays was attended by about 90 day-shift employees, a resolution was adopted to,transfer the affiliation of the membership back to Local 3127, the originallycertified collective-bargaining representative.The transfer was decided upon,accordingto Saul, because Local 3127 was believed better equipped to handlethe welfare fund the employeeswere then demanding,and because it was furtherbelieved that Local 3127, with the support of an international behind it, was ina strongerposition to resistthe raidingof Local 318.At this meeting, a deci-sion wasalso reached to present to Maccaferri the demands previously formu-17On the following day, October 24, a regular payday, O'Neill received over and aboveher wages a check from the Respondent,Mastro, for$50.The General Counsel con-tends this represented a reward for her work on behalf of Local 318. The check wasendorsed,"Extra workon plumes."O'Neilltestified that some weeks before she hadbeen given a special"plume" job to be performed on her regular working time.Whenshe had been assignedthatwork,Maccaferri had told her it would be worth $50 ifshe saved a certain amount of material.Her testimony continued : At the time she wasgiventhe job Maccaferri had made no definite commitment to pay her $50.When shehad satisfactorily completed the work,she had forgotten about what Maccaferri had toldher and had not pressed him for payment.However, the check she received on October24 was considered by Maccaferri and by her as a discharge of Maccaferri's obligationto her for special services rendered in connection with the "plume" job, and not as areward for what she had done on behalf of Local 318. O'Neill's explanation-consid-ering the timing of the payment in relation to the surrounding circumstances-is notentirely convincing.It is nevertheless not so inherently implausible as to warrant rejec-tion.There is no positive evidence to rebut her explanation, and other surrounding cir-cumstances,while giving rise to a suspicion that the payment may have been connectedwith Local 318 activities, are not in my opinion sufficient to warrant an inference tothat effect.Consequently,I reject the General Counsel's contention in this respect.Is According to Sills' credited testimony,denied by Zwoboda but not by Cincimino.10The facts concerning this incident are undisputed. 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDlated by Local 22045 at itsmeeting onOctober 20.There was alsosome discus-sion of astrike if the demands were not met, but on that point no action wastaken.On October 25, Saul, Rothenberg,and acommittee of employees called onMaccaferri to present the demands previously formulated by Local 22045.Atthat time, Saul, according to his credited testimony, informed Maccaferri of thedecision to reaffiliate with Local 3127.Maccaferri's only comment was, "I knowall about it. I know everything that took place at the meeting." As for thedemands, Maccaferri indicated he considered them outrageous.There was noattempt at negotiations that day.Maccaferri stated he would take the Union'sdemands under advisement and let the Union have an answer in a few days.'0On October 26 a further meeting of Local 22045 was held, this time attendedby fewer employees. Employees present were asked by Saul to sign forms revok-ing designations given to Local 318, and also to sign membership applications forLocal 3127.How many of these were signed that night, the record does not dis-close.A decision was reached at that meeting to solicit additional signaturesfrom employees at the point.On October 31, at a conference at the Board's Regional Office held in connectionwith the pending representation proceeding in which Local 318 had intervened,Local 22045 refused to consent to an election on the ground that the Respondentshad unlawfully assisted Local 318.Two days later, Local 22045 filed unfairlabor practice charges against the Respondents in Case No. 2-CA-5658.A further meeting of Local 22045 (or Local 3127) was held on November 6.There was general discussion of what Maccaferri intended to do with regard tothe Union's contract demands, and of what action should be taken by the Union.It was agreed that if the Union could not come to a determination with Macca-ferri, there would be a strike.However, no strike vote was taken and no strikedate set.The matter was tabled for consideration at a meeting to be held thefollowing week.About a day or so later, Saul received an invitation to the office of Mr. Kahnto confer with Maccaferri.At the meeting, held on November 8, Maccaferritold Saul he could forget about Tonelli and Local 318. As for the terms of thecontract,Maccaferri stated he thought the Respondents might grant a 10-centhourly increase, but that he wanted to defer final decision on contract conditionspending receipt of a report from his auditor.23Saul left the meeting at Mr. Kahn's office with the impression that the differ-ences between his union and the Respondents would be adjusted amicably.However, Maccaferri must have come to a different conclusion during the next2 days, because on the morning of November 10 he posted a bulletin board noticeto employees reading as follows :It has been rumored that on Monday morning, November 13th, there isgoing to be a strike of the employees.Any employee who will go on strike on Monday will forfeit his or herright to their jobs, because they will be in violation of the present unioncontract.20 Saul's testimony of what occurred that day is substantially corroborated by testimonyof Amorosa, Gibson, and Pieroni.Maccaferri denied hearing any mention of Local 3127at that meeting.According to him, he first heard Local 3127was back inthe picture whenitwas mentioned to him by Saul in a telephone conversation on November 9.Particularlyin view of Maccaferri's own testimony elsewhere in the record indicating that employeesvoluntarily kept him abreast of union activities,I am unable to believe that knowledge ofLocal 3127's reentry on the scene could have been so long delayed in reaching him. Ibelieve he made the statement attributed to him by Saul.21These findings are based upon credited testimony of Saul, disputed in part by Maccaferri.Mr. Kahn did not testify. MASTRO PLASTICS CORP.539We will have no alternative but to replace each and every worker who goeson strike on Monday.I.The discharge of Frank Ciccone on November 10, 1950Before his discharge on November 10, 1950, Frank Ciccone was in the Respond-ents' employ continuously for some 41/2 years, except for one brief interruption. uHe worked as a machinist in the machine shop but also performed maintenancework, his maintenance assignments taking him to other departments of the plant,particularly to the packing room where it was his function to keep certainassembly machinery in a state of repair.As appears from the testimony of MaxStudli, foreman of the machine shop, Ciccone was regarded as an able andconscientious worker.Ciccone had not been prominent in union affairs before Local 318 came uponthe scene.It will be recalled, however, that at one time Maccaferri had suspectedCiccone of organizing for the I. A. M., and, on October 21, upon being assuredthat he was in error, had urged Ciccone to help organize employees in the unionof Maccaferri's choice.On October 23, Ciccone had engaged in Local 318 solici-tation activities conducted on company time but, according to his testimony, haddone so reluctantly and in opposition to his convictions.Shortly thereafter hehad regretted his action, and at the meetings of Local 22045 held that week hehad been in the forefront of those critical of the attempt to bring "the boss'union" into the plant.After the decision was reached at the membership meetings of Local 22045 totransfer back to Local 3127, Ciccone undertook to solicit employees at the plantfor membership in Local 3127.During the week in which he was discharged,Ciccone became very active in that respect.Ciccone, who impressed me by andlarge as a forthright witness, testified that he confined his solicitation activitiesto nonworking time, such as during lunch hours and rest periods, and there isno credible evidence of probative force to the contrary.2'The record is clearthat Maccaferri and other management officials were aware, at least by Novem-ber 10, of Ciccone's organizational activities in opposition to Local 318. Indeed,Maccaferri virtually admitted as much when he testified that Ciccone before hisn The interruption had occurred about 2 years before when Maccaferri had criticizedcertain work of Ciccone,using profane and abusive language,Ciccone in anger had repliedin kind, and Maccaferri had ordered Ciccone from the plant for insubordinationAfterseveral weeks absence Ciccone had been induced by Max Studli, his foreman, to return towork.03 Contrary testimony of Maccaferri and O'Neill is found unreliable.At one point,Maccaferri testified he saw Ciccone with cards in the packing room, but in almost thenext breath he contradicted himself, stating he did not know whether or not Ciccone hadcards with him.Maccaferri also gave testimony that Ciccone was going around frommachine to machine soliciting employees, interfering with their work and disruptingproduction.His testimony in that regard, however, was vague, unsupported by speci-fications of detail, and generally unconvincing.Moreover, cross-examination developedthat much of what he was testifying to purportedly from personal knowledge was notobserved by him at all, but was based upon reports he said were made to him by his wife.Significantly,Mrs.Maccaferri,while testifying, was not called on to corroborate herhusband's obviously hearsay account.Nor did anyone else, except O'Neill whose testi-mony throughout revealed a disposition to conceal facts that might aid and to exaggeratefacts that might injure the charging Union toward which she was bitterly antagonistic.The unreliability of her testimony on this particular point is illustrated by the fact that,according to her, Ciccone on November 10 was busy throughout the day,including theafternoon,up to the time of his discharge, in soliciting employees in various depart-ments.This is inconsistent with otherwise undisputed evidence showing that in theafternoon of that day, Ciccone did not leave his bench in the machine shop at all, exceptfor the visit to the Coca Cola machine, hereinafter related, which immediately precipi-tated his discharge. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge was "more than suspected"of engagingin solicitation activities forSaul's union-according to Maccaferri, however, he thoughtitwasfor Local22045 rather than Local 3127.On November 10-testimony of the Respondents' witnesses discloses-Cicconebecame an object of special attention.O'Neill testified that on that day shespoke to Mrs. Maccaferri about Ciccone, making the charge that Ciccone wassoliciting employees in the packing room and disturbing their work.Maccaferri'stestimony reveals that a report to that effect was made to him by his wifealthough, apparently, O'Neill was not disclosed as the source of information.Maccaferri's testimony further reveals that his attention was also directed tothe fact that Ciccone and another employee, Pete Pieroni, who was now alsoactive in behalf of Local 3127, had spent their noon hour going through variousdepartments in the plant engaging in "this big activity," as Maccaferri referredto it at the hearing.According to Maccaferri, he became disturbed by what hecharacterized as the "unrest" in the plant, and decided that something wouldhave to be done about it.About 1 o'clock that afternoon, immediately after the lunch period,Macca-ferri approached Ciccone in the machine shop where he was working at a benchalongside Pieroni.Following is Ciccone's credited version of what occurred :He came over to the spot where Pete [Pieroni] and I were standing andagain he went into this business of being wise to us and he was sorry hehadn't stoppedme sooner.He says, "I want you to leave my people alone,you have been going around signing them up with 3127, they have alreadysigned with 318; why don't you let things be. They havemadeup theirminds already."I told him they hadn't, he was making up their minds for them.He saysto me "You just mind your God damn businessand remainin the machineshop.From now on your work is going to be in the machine shop. You willnot do any more maintenance work." I says, "But I have to leave themachine shop to do my work."He says, "You work in here.We will findwork for you in here steady." 24Thereafter, in accordance with Maccaferri's instructions, Cicconeremained athis bench in the machine shop until approximately 2: 30 p. in.Under the existing collective-bargainingagreementemployees were permittedtwo 10-minute rest periods each day. In certain departments the restperiodswere set at fixed times and were signalled by theringingof a bell. In themachine shop there were no definitely set periods. It was customary, however,for employees in that department to take their afternoon "break" at about 2: 50p. in., the time of the regular "break" in other departments.About 2: 50 p. m.-perhaps a minute or two before-Ciccone together withPieroni and Libutti, and possiblysomeother machine shop employees followingthem but not in the same group, left their places of work in the machine shop to goto the Coca Cola machine which was located in the molding room. There wasnothingunusualabout this, except possibly for the number of employees wholeft the machine shop at approximately the same time.Max Studli, the machinechop foreman, made no complaint. In order to get to the molding room, it wasnecessary for the employees to walk through the packing room where Mrs.20Ciccone's versionwas corroborated by Pieroni.According to Maccaferri,he simplytold Ciccone, "Look, Frank, you have had yesterday and to-day to do what you wantedto do. I don't know it and I don't want to know it, butfrom now on youstay at yourbench."Studli,who was present, and who testified as to witness for theRespondents,did not dispute the details of Ciccone's version, testifying simply that MaccaferriorderedCiconne not to leave themachine shop,and ordered Studli to fire him if he did. MASTRO PLASTICS CORP.541Maccaferri had her desk.Mrs. Maccaferri testified that they marched throughthis room like"storm troopers,"attracting considerable attention.She experi-enced great difficulty,however,in explaining what she meant by this. Theweight of credible evidence is to the effect,and I find, contrary to her conclusorystatement,that they walked through in an ordinary manner without anythingunusual in their demeanor or conduct.If their passage attracted the notice ofother employees,as it did that of Mrs. Maccaferri,itwas not because of anythingthey said or did.The machine shop employees who testified denied that theysaid anything to employees in the packing room or engaged in any untowardconduct that might tend to create a disturbance,and there is no credible evidenceto the contrary 26From the packing room Ciccone and the others went into themolding room to the Coca Cola machine,where they obtained and drank refresh-ments, remaining there from 5 to 7 minutes, and then returned directly to theirstations of work.There is no claim that they engaged in any union-solicitationactivities while they were gone.O'Neill,her testimony reveals, believed the employees had come to the CocaCola machine to hold a meeting of some kind.She did not deny that, uponobserving Ciccone and the others enter the molding room, she again spoke toMrs. Maccaferri to call it to her attention and to ask her what she proposedto do about it "Mrs. Maccaferri had remained in the packing room and did notknow what if anything was occurring in the molding room.Without makingan investigation to find out,she at once telephoned her husband, who was thenabsent from the plant at a board of directors'meeting." Informing him that themachine shop employees had walked by, she expressed apprehension that "some-thing is going on."Maccaferri,also without investigating,moved hastily.Ask-ing to be connected with Personnel Manager Arthur Zevin and with ForemanStudli,be instructed them to discharge Ciccone at once.All this occurred duringthe 5- or 7-minute interval during which the machine shop employees were at theCoca Cola machine.As soon as the employees reentered the machine shop, shortly before 3 p. in.,Studli approached Ciccone to tell him that he had just received a telephone callfrom Maccaferri,and that he had to fire him, Ciccone asked for the reason, andStudli,apparently expressing it as his own opinion, stated he believed it was forunion activity YBShortly thereafter Zevin came in and paid Ciccone off.Whensa O'Neill's unsupported testimony,that when the men marched through it created a "lotof confusion,"that employees"probably"left their work before the rest periods to talkto the men, and that people were "stunned,"Impressed me as wholly imaginative andunworthy of credence"Although Mrs. Maccaferri testified on direct that she did not see O'Neill,on cross-examination, when her attention was directed to O'Neill's contrary testimony,she statedshe could not remember.sTMrs.Maccaferri's testimony that she did not call hr husband but he called at justthis time, Is Implausible.Maccaferri,although he later sought to alter his testimony toconform to that of his wife, had earlier testified as an adverse witness that he received thecall from Mrs.Maccaferri.O'Neill also testified that she saw Mrs. Maccaferri make a callat this time, although she professed not to know to whom.zaThe finding concerning Studli's statement is based upon Ciccone's credited testimony,corroborated by Pieroni and Libutti.Stubdli testified he was not sure whether he gaveCiccone a reason for his discharge,and at another point,that Ciccone did not ask for areason.,Studli's denial that Ciccone asked for a reason impresses me as implausible.Studli's own testimony reveals that he himself believed the action taken against Ciconnethat day had some connection with Ciconne's union activities.Studli had always beenfriendly with Ciccone, he himself had always remained aloof from the union conflicts in theplant;and he impressed me as a person naive in labor relations and unsophisticated In theapplicable law.Under all the circumstances,I think it altogether probable that heexpressed to Ciccone the personal opinion which Ciccone attributed to him and whichStudli in his testimony did not categorically deny. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDCiccone inquired why he was being treated in that manner, Zevin curtly replied,"Get the hell out and keep your mouth shut."Ciccone left the plant at or shortlyafter 3:13 p. in.J.The work stoppage and other events on November 10, 1950,following Ciccone'sdischargeWithin about 10 minutes after Ciccone's discharge,the other employees inthe machine shop walked out.As to the events immediately preceding the walk-out, the testimony is in conflict.The resolution is important,because on itmay turn the question of whether the employees were locked out, as contended bythe General Counsel, or simply engaged in a strike,as contended by the Re-spondents.Pieroni testified that, as committeeman for the machine shop, he questionedZevin about Ciccone's discharge at or immediately after the time Zevin handedCiccone his final check.Pieroni's account of what was said was as follows :I asked him[Zevin]why was he fired. So Mr. Zevin said,"Because oftrying to get people to sign with 3127.You know the boss wants 318, andwhoever doesn't like it can get the hell out with Frank."So I asked him ifthat meant we had to take the boss' union and not the one we wanted.Andhe asked me if I was getting technical,"If so, it is pretty plain . . . theboss wants 318 and anyone who doesn't want it can get out."Upon hearing the last statement,according to Pieroni,he and the other em-ployees of the machine shop punched out and left the plant.Pieroni's account was supported by Libutti whose testimony concerning theconversation followed that of Pieroni in substantially identical words.Al-though the conversation,according to Pieroni and Libutti,was loud enough tohave been overheard by all present in the machine shop,no other employee of thatdepartment was called as a witness except Ciccone.Ciccone testified that hehimself did not hear the conversation,having been "so mad[he] didn't knowwhat was going on," but that he was told of the conversation by Pieroni, uponreturning from the locker room where he had gone to gather his belongings afterbeing paid off.Zevin, although not denying he had a conversation with Pieroni on the occa-sion in question-the details of which he stated he could not recall-was emphaticin his assertion that he made no reference to Local 318 or to Local 3127 or toCiccone's union activities as the cause of the discharge.He was equally positivehe did not announce that anyone who did not want Local 318 could get out.He knew, he explained,that Ciccone had been engaged in union activities, andwas aware also that the discharge was a "ticklish"one.For those reasons, andbecause he had some knowledge of the law of labor relations,he was especiallycareful not to involve himself, and was therefore certain he did not make thestatements attributed to him.At the time of the hearing Zevin was no longer employed by the Respondents,and was wholly disinterested in the outcome of the case.His overall testimonyrevealed no propensity to shape his testimony to conform to the Respondents'theory of the case.On the particular point in issue, his testimony seemed tome to be plausible,and his demeanor in giving it to carry the stamp of sincerity.And while,it is true, neither Pieroni nor Libutti impressed me as wilfully dis-honest, I am inclined to the view that in the excitement of the occasion and ofwhat followed it they may have confused what was said by Pieroni with whatwas said by Zevin. I think it possible that Pieroni accused Maccaferri of firingCiccone because he wanted to inflict Local 318 on the employees, persisting in MASTRO PLASTICS CORP.543thisaccusationto the point whereZevin, seekingto put an end to the interview,told Pieroni in irritation that he could get out if he did not like it, and thatPieroni and Libutti were thus led to believe Zevin wasagreeingto theaccusa-tions.In any event, I am not entirely satisfied on all the testimony thatZevin'sdenial isnot to be credited. Consequently, I accept it.A report of Ciccone's discharge, and of the walkout of the machine-shop em-ployees following it, was promptly communicated to Saul.Arriving at theplant at about 4 p. in., Saul established a Local 3127 picket line. In the mean-time news of the occurrence spread rapidly throughout the plant, and beforethe end of their shifts a substantial number of employees in other plant depart-ments left the building to join the work stoppage.In the moldingroom,the employees on the first shift-7:30 a. in.to 4 p. m.-continued working until their regular quitting time.At the end of the shift,Rose Amorosa and Vernal Gibson asked Ritacco, their supervisor, why Cicconehad been discharged. They were told it was because of his activities on behalfof Local 3127, and that anyone else who went along with that local could expectlike treatment 29In the buffing room of the finishing department, supervised by Alma Zwoboda,news of Ciccone's discharge and of the machine shop walkout reached theemployees between 3: 30 and 4 p. in. The department was located in a separatesection of the plant facing the street.A request by Ciccone and Pieroni forothers tojointhem was shouted to an employee inside the plant, and by himtransmitted to other employees in the department.Upon receiving the news,the men in the finishing department left the plant in a group, joining the picketline outside.This was about an hour before their regular 5 p. in. quittingtime."In the ukelele room of the finishing department, the girls remained at workuntil about 4: 30 p. in., when all but three of them walked out to join the picketline.When a rumor of Ciccone's discharge first reachedthe ukelele room,employee Estelle Sills asked Forelady Zwoboda whether it was true. Zwobodaconfirmed the rumor, stating that Cicconehad been fired for union activities,and adding that the others in the machine shop had walked out in protest andas a result had also been discharged 31As appears from Sills' credited testimony,29This finding is based upon mutually corroborative testimony of Amorosa and Gibson,both of whomimpressed me generally as credible witnesses.Ritacco denied speaking tothem or,for that matter,to anyone else that day about the strike or walkout.But hisdenial was materially weakened by his admission on cross-examination that employees didcome to him to inquire about what had happened in the machine shop, and his furtheradmission that he "probably" told them Ciccone had been fired.Ritacco insisted he couldnot have made the statement attributed to him because he was unfamiliar with both Local318 and Local 3127 by number and completely disinterested in the plant's union conflicts.His testimony in that respect is wholly implausible when considered in the light of theevidence above set forth showing his own membership and activities on behalf of Local 318.Although Ritacco was no longer employed by the Respondents at the time of the hearing,a factor considered, his overall testimony disclosed a marked inclination to "cover up" forthe Respondents.His denial is not credited.2° One employee in this group, Francisco Tomarello, testified that before the walkout theemployees in the buffing and ukelele rooms of the finishing department were called togetherby Zwoboda and addressed by her and O'Neill.His testimony, contradicted in thatrespect, is not borne out by testimony of other finishing department employees, and isdiscredited.Another employee, Frank Squillate, testified that he walked out becauseZwoboda told him the machine shop employees bad been discharged for not accepting Local318, and that he also would be dischargedunless he signedup with that local.Squillateunder cross-examination revealed such confusion, vacillation, and uncertainty, as to castdoubt on the reliability of any of his testimony on this point.Consequently,his testimonyrelating to his asserted conversation with Zwoboda is rejected.°'.This finding is based on credited testimony of Sills, not specifically denied by Zwoboda. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDthe girls in the ukelele department decided to walk out in order to protestCiccone's discharge.Before they left, Zwoboda spoke to them,urging them tostay.Itwas foolish for them, she said,to walk out with Local 3127 ratherthan to remain in the plant with Local 318.Maccaferri wanted Local 318, she toldthem, and they could expect their demands to be met only through that union.But, warned Zwoboda, if they went along with Local 3127 and joined its strike,itwould mean the loss of their jobs,for in that event they would automaticallybe fired under the contract 3YIn the packing room,directly supervised by Mrs. Maccaferri,the employeeslearned of Ciccone's discharge about 20 minutes after it occurred.At that timeabout 3 or 4 of the employees left the plant. The others continued to workuntil their regular quitting time at 5 p. in.According to the credited testimony of employee Jane Bowerman,Mrs. Mac-caferri told her, "Frank[Ciccone]is not here no more.He's just been fired formaking trouble with 3127.And if anybody else starts the same thing,they'llbe going just like him." "At the close of the shift that afternoon,Mrs. Maccaferri spoke informally tothe employees as they were leaving. There is no unanimity among the GeneralCounsel's witnesses as to the details of what she said.According to Bowerman,Mrs. Maccaferri stated that the plant would be open the following day, that theyshould do what she told them to do, and not be foolish like the others who hadwalked out. Another employee,Elizabeth Petrus, testified that Mrs. Maccaferriurged them not to join the strike,pointing out that her husband had built theplant and was going to run it his way without having any troublemakers in it.In addition,testified Petrus, Mrs.Maccaferri told them that if they did not signup with Local 318, which her husband knew to be a good union,they would notwork there at all.Another, Lillie Maddalina,testifiedMrs. Maccaferri statedthat her husband built the plant, that no one was going to tell him what to do, thathe was going to bring in any union he wanted,and that he wanted Local 318.Still another,Vernal Gibson,not employed in that department but present at thetime, testified that Mrs. Maccaferri stated that her husband wanted Local 318and no other union, and that those who didn't like it could get out and stay out"Mrs. Maccaferri denied saying anything at all on this occasion,either in con-nection with the strike or otherwise.I do not credit her. On the basis of myappraisal of all the testimony and the witnesses giving it,I believe,despite thevariances in the witnesses'recollections of what was said, that Mrs. Maccaferridid express her views concerning then current occurrences.I believe,and I find,that Mrs. Maccaferri urged them not to join the strike,as reflected by the testi-mony of Bowerman and Petrus;that she indicated her husband's determinationto see Local 318 become the collective-bargaining representative in the plant, asreflected in substance by the testimony of Petrus,Maddalina,and Gibson ; andthat she indicated it would be foolhardy and useless for them to attempt to opposeher husband's will,as reflected to some extent by the testimony of all the above-named witnesses.I am not persuaded,however,that Mrs. Maccaferri told theemployees they could work there no longer if they did not sign up with Local 318.a The findings concerning Zwoboda's remarks are based upon a synthesis of creditedtestimony of Sills and Ruth Shaw. Zwoboda did not specifically deny making the state-ments they attributed to her.To the extent that other testimony of Zwoboda may beconstrued as a denial,her testimony is not believed.33Mrs. Maccaferri's denial that she had any talk with Bowerman that day was uncon-vincing and is not credited34Another employee,Antoinette Radice, also testified on this subject,stating that Mrs.Maccaferri said that anyone who did not join Local 318 would be fired like Ciccone.Radice's testimony,however, was otherwise impeached,and is not relied on. MASTRO PLASTICS CORP.545To that extent I reject Petrus' uncorroborated testimony'sMoreover, while Ibelieve Gibson's testimony that Mrs. Maccaferri made a statement generally tothe effect that those who did not want to go along with her husband "could getout and stay out," I do not think the remark was intended as an instruction tothe employees to whom it was addressed, or so understood by them, but ratheras a show of bravado.The employees on the second molding shift-3:30 p.in. to midnight-came towork before the picket line was established. None left before the end of the shift.Ritacco, who normally worked the first shift, stayed on that night for the secondat the request of Maccaferri.During the course of the evening,Ritacco camethrough the molding room to announce to the employees individually that Mac-caferri desired to address them before quitting time.According to the creditedtestimony of one employee, Luis Cartegena, Ritacco told him that Ciccone hadbeen fired, adding in substance that Maccaferri would fire anyone who did notadhere to Local 318.36Toward the close of that shift,Maccaferri assembled and addressed the mold-ing room employees for about 15 minutes.Three witnesses testified for theGeneral Counsel on that subject-Cartegena,Ralph Prieto,and Morris Brender.Their testimony,although varying as to details, dovetails in broad outline withrespect to most matters.They are in general agreement that Maccaferri casti-gated Local 3127 as a racketeering union;emphasized his unwillingness to haveanything to do with that union or anyone connected with it ; expressed his ownfavor for Local 318,saying, according to Cartegena,that Local 318 was a betterand stronger union, the acceptance of which would enure to the benefit of theemployees;and warned of the consequences that would flow from nonacceptanceof Local 318 and continued adherence to the old union.More specifically onthe last point, Cartegena and Prieto testified Maccaferri told the employeesin substance that if they did not leave the old union alone and sign up with Local318, they should not or could not come back to work.According to Brender'sversion,Maccaferri told them that if they wanted to work there they shouldtake Local 318, otherwise they would find themselves without jobs.On the ques-tion of whether Maccaferri made reference in his remarks to the notice postedthat morning announcing that a breach-of-contract strike would result in jobforfeiture,Prieto had no recollection;Cartegena remembered that he did,although his recollection was confused as to what was said;and Brender agreedthat Maccaferri mentioned they would be fired for breaching the contract if theyjoined the strike.According to Maccaferri,his address was designed to urge his employees todecide on a single union-other than Local 65-so that plant production mightsettle down,to advise them that the strike was in violation of the existing con-tract and unlawful,and to warn them that they would lose their jobs if theyjoined it.Although he would have it that he expressed no preference among thecompeting unions-other than to declare his abhorrence of Local 65-his owntestimony on cross-examination clearly contradicts him in that regard.Thus headmitted that, while characterizing Local 65 as "communists," he also character-izedthe incumbent union as "racketeers" and "contract breakers."He furtherconceded that he might have interpolated in his remarks that employees should86Mrs. Maccaferri'smain interest at that time was not to solicit membership for Local318.Petrus'testimony suggests that she may have confused in her recollection a state-ment to that effect made to her by Mrs.Maccaferri on October 23a° R.itacco,in his testimony,did not specifically refer to this incidentHis general denialthat he discussed unionwithanyone that day, or made any statements of like import. Is notbelieved. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDsee to it that they were not represented by "communists or racketeering unions" ;that Local 318 in contrast was a "decent" union ; and that Local 318 was the unionhe would be willing to sit down and deal with at any time.Except in one respect,Maccaferri's own testimony appears to me to substan-tiate that of the General Counsel'switnesses.The point of conflict is whetherMaccaferri told the employees not to come back to work unless they abandonedthe old union and signed up with Local 318,as testified to by Prieto and Car-tegena, or whether he simply warned them they would lose their jobs if theybreached the contract by joiningthe strike.On all the evidence,I am con-vinced that the truth lies somewhere in between.Maccaferri impressed meas a person given to violent temper and unrestrained expression.His own testi-mony substantially concedes that he utilized the occasion to voice his approvalfor Local 318, while expressing his bitter antagonism toward the union whichwas then picketing the plant. In his remarks he coupled the latter union withLocal 65, toward which his admit'ed attitude has always been that he wouldclose his plant rather than deal with it.Under all the circumstances, I donot believe Maccaferri stopped at the point of warning his employees of theconsequences of a contract violation.I think it entirely likely that in expressinghis equal dislike for the incumbent union and Local 65, he declared his disposi-tion to close the plant before dealing with either of them. From this,joinedwith his expression of friendliness for Local 318, the employees might reasonablyhave drawn the impression that if the plant was to remain open and their jobssecure, they should choose Local 318 rather than Local 3176. That in substanceisBrender's testimony,and I credit it.Iam not persuaded,however, thatMaccaferri couched his remarks in the language of Prieto and Cartegena,i..e.,in the form of an instruction to the men not to return to work unless they signedwith Local 318.Both these witnesses disclosed while testifying that becauseof English language difficultiestheyhad either a confused recollection of whatMaccaferri actually did say or else an inadequate power to report it.Whatthey testified to may well have represented the over-all impression they formed.But I am nevertheless not convinced on the basis of all the evidence that therecord justifies a finding that Maccaferri in his address actually conditioned thecontinuation of further job status upon affiliation with Local 318 before thenext working day.To the extent that Cartegena's and Prieto's testimony mayhe read as implying as much, I do not accept it.K. Events after November 10, 1950; the dischargeand subsequent refusal toreinstate the employees named in the complaintOn November 11, 1950,a handful of the Respondents'employees reported forwork across the picket line.On that day Saul intimated to Maccaferri thatviolence might result if any employees continued to cross the lines. There-after the Respondents'plant operations were virtually shut down until aboutDecember 11 when, as will more fully appear below, there was a back-to-workmovement led by O'Neill with the backing of Local 318.There is a conflict in the testimony as to what negotiations, if any, occurredbetween the Respondents and Local 3127 during the period of the work stop-page.Maccaferri stated that after the stoppage began, Local 3127 never de-manded any conference and never-untilMarch 4, 1951-offered to return em-ployees to work.Saul's testimony is to the contrary,and inthe main I credithim over Maccaferri.As appears from Saul's credited account, he spoke toMaccaferri the day after the strike began, urging him to put Ciccone back towork.He told him that that was the only issue at the moment, and after thatwas settled and the men back at work they could then negotiate on others.But MASTRO PLASTICS CORP.547Maccaferri,declaring that Ciccone was "no damn good," refused to considerCiccone's return.Maccaferri also expressed the position that he could notnegotiatewithSaul in view of the conflicting representation claims. Later,firstTonelli and then Maccaferri communicated with Saul to request that heagree to send the employees back to work and settle the representation contro-versy by an election after their return.Saulwas short with Tonelli, tellinghim that if an election was to be conducted, it should be conducted while theemployees were still out. In response to Maccaferri's request, Saul stated hewanted Ciccone reinstated first.But Maccaferri declared he wanted to havenothing further to do with Ciccone,nor with some 7 or 8 other employeesprominent in Local 3127 activities whom he named.Saul then refused to consentto an election,indicating as an additional ground for his refusal that he did notwant to have Local 318 appear on the ballot.Saul also gave some general testi-mony that during this period he unsuccessfully sought through various inter-mediaries to obtain Maccaferri's agreement to submit the issues between themto arbitration.His testimony is vague,however,as to just what steps he tookin that direction and as to just what issues he sought to have arbitrated. Sauldid not claim, and there is no evidence to show, that Local 22045 ever invokedby the required written notice the arbitration procedures under the contract.The inference is that it did not.In the early part of December 1950, O'Neill started a back-to-work movement.At a meeting held at Local 318's office on December 11, 1950, O'Neill, and othernonpicketing employees who had helped promote the meeting, assured invitedemployees that they could return to work despite their breach of contract. Im-mediately after the meeting, 16 employees reported in a group to the Respondentsforwork.They were reinstated to their former positions, as old employeeswithout any loss of seniority or other rights and privileges 3iOn the same day, the Respondents addressed a form letter to other employees,including all those named on Schedule A hereto attached,reading as follows :We do hereby advise you that due to your breach of contract with us,which did not expire until November 30, 1950, by going out in strike onNovember 10, 1950, in violation of the provisions of the contract, we haveterminated your employment with this corporation.Two days later, Local 3127 placed a picket line about the offices of Local 318.Alarmed by this action, Tonelli sent for Saul. Saul told Tonelli that he wouldnot remove the pickets unless Tonelli withdrew his claim of interest in therepresentation of the Respondents'employees.With Saul listening in on anextension, Tonelli telephoned Maccaferri, told him that he was "loaded withpickets" and in a "mess of trouble," and was being forced to withdraw fromthe picture.In response to Maccaferri's protest,"I didn't think you were goingto do this," Tonelli said he was being forced to because, as a labor union, Local318, unlike the Respondents, could not stand being picketed.There was alsosome conversation in Italian,not understood by Saul,winding up with a state-ment in English by Tonelli, "No, I am going to call my lawyer and tell him towithdraw."That same day, Local 318 notified the Board's Regional Office that it was with-drawing all claim to interest in the representation proceeding previously filed byLocal 65.About 2 weeks later (Local 65 notified the Regional Office that it, too,HiThe General Counsel sought to prove that these employees were promised,and latergranted,wage increases in consideration of their abandonment of their activities on behalfof Local 3127.Without detailing the evidence relied on,I think it sufficient to say thatthis particular contention is not supported by the record as a whole 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesired to withdraw. In the meantime, Local 3127 filed a representation petitionof its own in Case No. 2-RC-3170, Local 22045 withdrawing at about the sametime the unfair labor practice charges it had previously filed.With Local 318 nolonger in the picture, Maccaferri who had previously professed anxiety for anelection to compose the representation differences, now declined to consent toone.On December 29 a hearing was held on the representation petition filed byLocal 3127, and on January 29 a Decision and Direction of Election was issued bythe Board.The Board ruled,inter alia,that since no unfair labor practicecharges were then on file with respect to the strike, the voting eligibility periodwould be the last payroll period immediately preceding the date of the Direction,with all strikers and employees on that payroll presumptively eligible to vote.In doing so, the Board rejected Local 3127's contention that the eligibility periodshould be that immediately preceding the date of the strike.Three days beforethe Board's Decision, however, Local 3127 filed its charge in this proceeding.On being apprised of that fact, the Board, on February 2, 1951, entered a sup-plemental order in the representation proceeding, postponing the holding of anelection until such time as the Regional Director might deem it proper.Picketing continued until the end of January or the beginning of February, butno application for the reinstatement of striking employees was made untilMarch 9, 1951.The application on that date was an unconditional one, made byregistered letter written by Local 3127 on behalf of all employees.On advice ofcounsel, the Respondents ignored the letter.Before the receipt of the uncondi-tional application the Respondents hired a substantial number of replacements.In addition, they rehired some seven former employees besides those reinstated onDecember 11, 1950.Although the Respondents have had occasion since March 9,1951, to hire numerous new employees in classifications for which strikingemployees were presumptively qualified, none of the strikers named in the com-plaint, and listed on Schedule A hereto attached, has been reinstated.L. Solicitation of employees to abandon Local 3127 and strike activitiesTo establish the allegations of the complaint relating to the Respondents' illegalsolicitation of employees to abandon picketing and other activities on behalf ofLocal 3127, and also to support other allegations of the complaint, the followingadditional proof not previously adverted to was offered.Pieroni testified without contradiction, and it is found, that shortly after he re-ceived his letter of dicharge, he had a conversation with Maccaferri in whichMaccaferri invited him to give up Local 3127 and return to work.When Pieronireminded Maccaferri that he had been discharged, Maccaferri replied in substancethat if Pieroni were willing to give up Local 3127 he could forget about thedischarge letter and return to work.Morris Brender testified, also without contradiction, and it is found, that aboutChristmas, 1950, he and several other pickets met Maccaferri outside the plantand wished him a Merry Christmas.Maccaferri told the employees, "Why don'tyou fellows get smart to yourself and come back to work and forget about 3127,and I will give you back your Christmas bonus." 'Estelle Sills testified, without denial, and it is found, that about 4 or 5 weeksafter picketing began, Maccaferri told her and several other pickets in front ofthe plant that he would never sit down with Local 3127, but if they wanted to38Anotherwitness,Luis Cartegena,also testifyingto this Incident, attributedto Macca-ferri the further statement that the employees should sign with Local 318 and go back towt rkAc Local 318 had already withdrawn Its claim ofinterest,I do notthink it likelythat Ar fern made anv nucb express reference to Local 318 at that time,and do notaccept Cartegena's testimony in ba respec. MASTRO PLASTICS CORP.549return to work they could do so, provided they forgot about Local 3127. Sillsfurther testified, and it is found, that about 9 weeks after the picketing began,she accompanied 1 of the pickets, Lillie Maddalena, to Maccaferri's office for thepurpose of correcting a payroll record for unemployment insurance purposes.At that time Maccaferri urged Maddalena to forget about Local 3127 and toreturn to work 8°M. Concluding findingsI.Violation of Section 8 (a) (1) and 8 (a) (2)The proof of the Respondents' unlawful interference with employee self-organizational rights, and of its illegal sponsorship, assistance, and support ofLocal 318, is overwhelming.Notwithstanding Maccaferri's assertion that hemerely sought Tonelli's advice on how to combat the organization campaign ofLocal 65, I think it obvious from the entire sequence of events that the objectof his dealings with Tonelli was a much broader one-to have Local 318 substi-tuted in the place and stead of Meal 22045 as bargaining agent, Maccaferri'soriginal motive may well have been, as he says, to prevent what he considereda Communist-dominated union from taking over the representation of his em-ployees.But while this may explain, it does not justify the conduct in whichhe engaged.The Act leaves to employees alone the right to decide what unionshall represent them.For an employer to encourage a union to undertake suchrepresentation, and to negotiate with it for that purpose in advance of thatunion's selection by the employees, as the Respondents did here, is for him un-lawfully to intrude upon his employees' self-organizational rights.At the beginning, Maccaferri sought to accomplish his objective by arranginga private deal with the respective business representatives of Local 22045 andLocal 318, under which Local 22045 would agree voluntarily, and perhaps for amonetary consideration, to transfer its representation interests to Local 318.This inference is inescapable from a cumulative consideration of all the sur-rounding circumstances-Maccaferri's meeting with Tonelli ; his insistence afterthat meeting that Saul confer with Tonelli ; his accompanying declaration toSaul that Tonelli would have to approve any new contract negotiated with Local22045; the proposals made by Tonelli to Saul at their meeting ; and the meetingat Mr. Kahn's office, at which the Respondents' representatives, revealing theircomplete familiarity and approval of Tonelli's negotiations with Saul, sought toinduce Saul to withdraw in favor of Local 318. The Respondents' abortiveefforts in that regard, designed as they were to circumvent their employees' ownchoice of a bargaining agent, constituted, it is found, an illegal interferencewith employee rights guaranteed by the Act. It is no answer to say that Saul, fora time at least, appears to have been receptive to a sale to Local 318 of hisunion's representation interests.Representation authority is conferred uponan agent by majority designation of the affected employees, and is subject tochange or withdrawal only by the employees themselves. It is not an objectfor bargain and sales.And it was not for the Respondents to seek to temptor influence their employees' bargaining agent on a matter of this kind.19Maddalena also testified concerning this incident.According to her version, Macca-ferri in urging her to return to work also told her that if she joined Local 318 she wouldbe well paid.Maccaferri specifically denied mentioning Local 318 to Maddalena. Inview of the fact that Local 318 was by this time out of the picture, I credit Maccaferri'sdenial in that respect.Maddalena also testified that sometime after she received the dis-charge letter, she called Maccaferri to ask whether she could come back to work, and thatMaccaferri responded she could "if you join my union and give up this goon's union."For the reasons indicated, I also credit Maccaferri's denial in this respect.257965-54-vol. 103-36 550DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen Maccaferri finally became convinced that Local 22045's voluntary with-drawal in favor of Local 318 could not be arranged,he decided to take mattersin his own hands to insure the employees acceptance of the union he chose forthem.Accordingly, ignoring the employees' statutory rights to organize withoutinterference from their employer,he set out to sponsor,assist, and support anorganizational campaign for Local 318.He set the stage for that campaign byprompting O'Neill to visit Local 318's offices along with other employees to conferwith Tonelli and to obtain campaign material and application cards.4°He encour-aged the employees in the O'Neill group to proceed with the campaign, and alsodirectly solicited others to participate in it, among them Squillate, Ciccone, andPieroni, implementing his solicitation by express and implied promises of benefitand threats of reprisal."He sat down with the O'Neill group to help plan themechanics of the campaign to be conducted the following Monday.And to showunmistakably that he considered employees participating in the Local 318 cam-paign to be acting in the Respondents' interests, and his willingness to rewardthem for it, he agreed to, and did, compensate the members of the O'Neill groupat overtime rates for a full day, because they devoted part of the day to organ-izational efforts for Local 318, although none to production work.With the stage thus set, the Respondents' management and supervisory officialswent the whole route to support and assist the intensive Local 318 organ zationaldrive which was conducted in the plant on October 23. In sharp contrast to theattitude later displayed toward Ciccone when he was suspected of organizing forLocal 3127, Local 318 solicitors were allowed unrestricted freedom in the use ofcompany time and property.One foreman, Ritacco, personally participated inthe distribution of Local 318 application cards.Others refrained from suchdirect participation but, no less unlawfully, contributed support to the campaignby openly announcing the Respondents' approval of that union, by making noeffort to conceal their anxiety to have it installed as bargaining representative,by indicating that employees might expect to benefit from that choice through amore satisfactory contract, and-in the case of Mrs. Maccaferri-by declaringthat employees would be unable to work in the plant unless they joined Local318.In short, the Respondents' representatives utilized their full economic powerto see to it that a majority of their employees signed for Local 318 that morning.The rapidity with which the majority was attained attests to the force of thatpower.For a period of slighly more than 2 weeks after October 23, there was an abate-ment of the Respondents' illegal activities, but not a complete abandonment of itscontinued support of Local 318 is reflected by the Respondents' release of em-ployees Cartegena and Pell.ay at O'Neill's request to attend a Local 318 meetingand the payment made them for the time they were gone. It is reflected as wellby Zwoboda's coercive remark to employee Sills, upon learning she had renouncedher designation of Local 318, that she was foolish not to stick with Local 318 asitmight cost her her job.At the meeting at Attorney Kahn's office on November8,Maccaferri revealed,or at least professed,a disposition to withdraw his support40Despite O'Neill's and Maccaferri's insistence at the hearing that the visit was O'Neill'sidea,I am persuaded on the basis of the entire record that O'Neill, as she informed theother employees at the time, was actually requested by Maccaferri to call on Tonelli41 E g , his observation to the O'Neill group that he would give everything to Local 318but nothing to Local 22045 ; his statement to the same group that if employees did not signthey knew where the door was and they could get out; his similar statement to Pieronl;his declaration to Ciccone indicating employees would benefit from Local 318 but that hewould close his doors before dealing with Local 65 or Local 22045 ; and his intimations toAmorosa and Ciccone that they might individually expect to benefit by assisting in thecampaign. MASTRO PLASTICS CORP.551of Local 318 and to compose his differences with Saul.What motivated thatsudden-and as events proved, temporary-change in attitude,if change in atti-tude it was, is not apparent from the record and must remain a matter of specula-tion.Perhaps it was because of the unfair labor practice charges that had beenfiled,tieing up the chances of Local 318 gaining quick control at an election.Perhaps it was because Maccaferri feared the deterioration of employee moraleand the possibility of a strike by Saul's union,which,as events after October23 proved,was still able to retain some hold on the loyalty of employees.Per-haps, as the General Counsel believes, it was only because Maccaferri wantedto lull Saul into a false sense of security.In any event,I am persuaded that,whatever the reason,sometime between November 8 and November 10, Macca-ferri reverted to his original position and became as determined as ever to useevery means to maintain employee adherence to Local 318.Maccaferri's renewed determination in that regard was made apparent on themorning of November 10 when, confining Ciccone to the machine shop,he vio-lently reprimanded him for attempting to disturb the employees'acceptance ofLocal 318 by signing them up for Local 3127,Saul's other union to which the Local22045 membership had voted to transfer.It was brought into even sharper focusthat afternoon by Ciccone's discharge-found below to be discriminatory-and bythe events which followed.Various supervisors seized the occasion to foster theimpression already current in the plant that the discharge represented reprisalaction for Ciccone's union activities on behalf of Local 3127,and that others mightexpect like treatment if they went along with Local 3127 instead of adhering toLocal318.In talks to employees in their departments,Supervisors Zwoboda andMrs. Maccaferri expressed Maccaferri's determination to see Local 318 installedas bargaining agent, pointing to the economic risks of opposing his will.Macca-ferri himself in an address to the second shift molding room employees,not onlyvoiced his approval of Local 318 and bitter antagonism toward Local 3127, butmade it clear that Local 318 alone of the competing unions was the one he woulddeal with and grant benefits to, indicating he would close his plant rather thanhave anything to do with the others.During the course of the strike,Maccaferri in conversations with employeessought to impress upon them that they could come back to work only if theyabandoned membership in Local 3127.On a number of occasions,Maccaferriindividually solicited strikers to abandon their picketing activities,and on oneoccasion promised as an inducement to pay them a Christmas bonus if they did.On the basis of the facts summarized above, I find substantial support in therecord for the allegations of the complaint that the Respondent's, in violation ofSection 8 (a) (1), interfered with,restrained,and coerced their employees in theexercise of their rights guaranteed by Section 7 of the Act, by(a) inducing andencouraging the representatives of Local 22045 to agree to substitute Local 318in its place and stead;(b) inducing and encouraging the representatives of Local318 to engage in a campaign to displace Local 22045 as the bargaining agent oftheir employees;(c) sponsoring,supporting, and assisting the organizationalcampaign of Local 318;(d) giving financial rewards to employees active in theorganizational campaign of Local 318;(e) inducing employees by threats, warn-ings of reprisal,and promises of benefit to become and remain members of Local318 and to refrain from becoming or remaining members of other competingunions;(f)making abandonment of membership in or activities on behalf ofLocal 3127 a condition of continued or new employment, after the start of thestrike; and(g) soliciting employees engaged in picketing and other strike activi-ties on behalf of Local 3127 to abandon such activities,and promising benefits toinduce them to do so. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDI further find that by such conduct-to the extent it occurred before Decem-ber 13, 1950, the date Local 318 withdrew its representation claim-as well asby the discharges hereinafter independently found to be in violationof Section 8(a) (1) and (3) of the complaint, the Respondents rendered unlawfulassistanceand support to Local 318, and did thereby violate Section 8 (a) (3) of the Act.The complaint contains certain additional allegations of conduct claimed tobe violative of Section 8 (a) (1) and (2) that I find not to be sustained.Thus,it is alleged the Respondents unlawfully reinstated without loss of seniority orother rights and privileges those who did engage in activities on behalf of Local3127, while requiring employees who did so engage to apply for new employment.The fact that the employees who returned to work as part of the Local 318 back-to-work movement were fully reinstated without loss of rights was not illegal initself.There is no substantial proof to show on what basis the Respondentslater rehired other workers.The Respondents, it is true, thereafter rejectedLocal 3127's unconditional application for the reinstatement of all strikers.Butif this was illegal it was because the strikers as unfair labor practice strikerswere entitled to reinstatement in law, and not because of the dissimilarity in thetreatment accorded those who had earlier returned. It is also alleged that theRespondents illegally granted wage increases to those employees who abandonedthe strike on or about December 11.While it appears that most of the 18 em-ployees who returned to work on December 11, 1950, were given small hourlywage increases in varying amounts some weeks after their return, there is noevidence to show that these increases were promised to induce their return, orthat the wage increases were given for an illegal purpose.2.The discriminatory discharge of Frank CicconeThe relevant facts have been reported above.The complaint alleges theRespondents discriminated against Ciccone because of his union activities.TheRespondents assert Ciccone was validly discharged for disobeying a special in-struction of Maccaferri to remain at his work station in the machine shop. Onall the evidence, I am satisfied the complaint must be sustained.I think it clear, to begin with, that Maccaferri's instruction confining Cicconeto the machine shop was motivated by discriminatory considerations. The factsfound show conclusively that Maccaferri issued the special instruction, not onlybecause he suspected or believed Ciccone to be engaged in solicitation activitieson behalf of Local 3127, but more importantly to him, because he was resentfulof Ciccone's efforts to wean employees away from Local 318. In the particularcircumstances of this case, it matters not that Maccaferri may have honestlybelieved, although the record here shows no proper basis for such a belief, thatCiccone had been using company time for that purpose. An employer may, ofcourse, prohibit and take appropriate steps to prevent union activities on com-pany time or, once having permitted it, later to forbid it ; but if he would do so,he must do so impartially ; and he may not single out one individual or uniongroup for restriction while allowing full liberty to another.Here, the Respond-ents had no rule of general application against union activities on company timeand property. Indeed, Local 318 adherents recently not only had been permitted,they had been encouraged to utilize company time for the advocacy of thatunion's cause.Company time was also used on the afternoon of Ciccone's dis-charge to support the interests of Local 318 in opposition to Local 3127. On thisrecord, the Respondents are scarcely in a position to assert that the special in-struction was justified in the interests of maintaining plant production.Thetransparent Inspiration for the instruction was not that Ciccone was using com-pany time to engage in union activities as such, but that he was believed to be MASTRO PLASTICS CORP.553using it for the purpose of assisting a particular union to which the Respondentswere opposed.The special instruction issued Cicconewas thus analogousto a no-solicitationorder that is not extended to all as a rule of general application, but is appliedto a single individual or a limited group. If construed as prohibiting Cicconefrom leaving the restroom atanytime, it wasalso-considering its motivation-discriminatory under the Act for another reason. For, thus construed, it imposedupon Ciccone because of his union activities a special working condition, namely.the requirement to remain in the machine shop even during the contract-authorizedrest period, when other employees were granted the privilege of leaving andotherwise utilizing the period as free time. Inasmuch as the instruction, in therespects noted, was discriminatory and hence illegal, it follows that if Ciccone, byleaving the machine shop during his rest period, had in fact violated the instruc-tion, his discharge for that reason would have been illegal under Section 8 (a)(3).SeeRepublic Aviation Corporation v. N. L. R.B., 324 U. S. 793, 805.But decision here need not rest on that ground.For it is clear on the recordthat Ciccone did not in point of fact disobey the instruction Maccaferri hadgiven him.Maccaferri himself expressly admitted while testifying that hisinstruction to Ciccone was not so restrictive as to mean Ciccone could not leavethe machine shop for such usual purposes as going to the restroom or for aCoca Cola.There is no claim that Ciccone actuallyengaged inany union activi-ties, and no credible evidence that he engaged in any untoward conduct, whenhe went for a Coca Cola on the particular occasion here involved. Indeed, whathe did then was no different from what other machine shop employees did atthe same time.And, as Maccaferri and Zevin conceded at the hearing, whatthe others did was not considered a dischargeable offense.The haste with whichMrs. Maccaferri telephoned her husband, and the haste with which her husbandacted to order Ciccone's discharge, neither of them troubling to investigateCiccone's actual reason for leavingthe machineshop, point inescapably to theconclusion that Maccaferri, if he did not actually anticipate when he gave Cicconethe instruction that this particular situation would arise, was at leastanxiouslylooking for some pretext upon which to frame Ciccone's discharge.Even ifMaccaferri honestly, although mistakenly, believed at the time that Cicconewas about to engage in union activities, this would not aid theRespondents'position in the light of all the circumstances indicated above.On all the evi-dence I am fully satisfied that Maccaferri's real reasonfor discharging Cicconewas not what the Respondents now claim it to be. I find, rather, that it wasrooted in the same discriminatory considerations that had led him earlier thatmorning to order Ciccone's confinement to the machine shop.It is found that the Respondents by discharging Frank Ciccone on November10, 1950, and thereafter refusing to reinstate him to his former position, dis-criminated with regard to his hire and tenure of employment, thereby discourag-ing membership in Local 3127, encouraging membership in Local 318, and inter-fering with, restraining, and coercing their employees in the exercising of therights guaranteed in Section 7 of the Act.3.The alleged discriminatory lockout and constructive discharge of otheremployees on November 10, 1950The General Counsel would support this allegation of the complaint on thefollowing basis : Factually, he contends that on November 10, 1950, immediatelyfollowing Ciccone's discharge, the Respondent imposed upon their employees,as a condition of their continued employment, the requirement that they giveup Local 3127 and accept Local 318 as their bargaining agent. Rather than 554DECISIONSOF NATIONALLABOR RELATIONS BOARDaccept the discriminatory condition of employment thus imposed, and for thatreason-he says-the employees ceased their work. Legally, the General Coun-sel relies on a line of Board cases holding in substance that employees need notacquiesce in a condition of employment unlawfully requiring them to abandonthe union of their own choice or to accept a union of their employer's selection,and that a refusal by employees to continue with their work under such cir-cumstances constitutes neither a quitting of their employment nor a strike but,rather, a discriminatory constructive discharge or lockout.aThe difficulty with the General Counsel's theory is that it is predicated uponan assumption of facts the record does not support. There is evidence, to besure, that following Ciccone's discharge, a number of the Respondent's super-visory and management officials made statements that employees were reason-ably justified in construing as promising them benefits if they adhered to theunionof Maccaferri's choice, and threatening reprisal if they did not. It isdoubtful, however, whether these coercive statements may fairly be read, orwere understood by the employees, as imposingas analready consummated andeffective condition of employment the discriminatory requirement claimed by theGeneral Counsel. The line between a threat to discriminate against an employeein the future-which would not alone justify the employee in considering him-self discharged'-andthe actual imposition of discriminatory conditions of em-ployment-to which an employee need not accede-is not always a clear one.Where it lies can only be determined on a case-to-case basis upon considerationof all surrounding circumstances.On the particular facts found in this case,I am not persuaded that a holding is justified that the line was crossed.But the weakness of the General Counsel's factual premise lies even deeper.To sustain the General Counsel's position, it is not enough to show that dis-criminatory conditions actuallywereimposed. It is necessary also to show thatthe employees claimed to have been discharged actually ceased their work forthat reason.As appears from the findings made above, those employees whowere the first to walk out decided to do sobeforethe utterance of the coercivestatements on which the General Counsel would predicatea finding of dis-criminatory lockout or constructive discharge.Of those who remained in theplant and who heard the coercive statements before they decided to join thewalkout, only one testified he left because he believed he would no longer bepermitted to work there, and his testimony has been discredited. The others whodeclared themselves on that point testified that they walked out, or failed toreturn the next day, either because they wanted to protest the discriminatorydischarge of Ciccone, or because they respected the picket line which was set up.It does not appear that any of them actuallyconsideredhimself dischargeduntil receiving the discharge notification some weeks later.For the reasons indicated, I conclude and find that the employees named inthe complaint (other than Ciccone) were not discharged or locked out onNovember 10, 1950. I find, rather, that they went out on strike.4.The strikeas an unfairlabor practice strikeOn all the evidence, I am convinced, and I find, that the strike which began onNovember 10, 1950, and extended until the unconditional application for re-instatement was made on March 9, 1951, resulted from the cumulative effect42The General Counsel's brief citesLouis F.Casoff, 43 NLRB 1193;Watkins & Company,53 NLRB 235;McLeansboro Shale ProductsCo., 69 NLRB 809;Quest-Shon Mark BrassiereCo.,So NLRB 1149;Hamslton-Scheu Go,80 NLRB 496.43Trenton GarmentCo., 4 NLRB 1186. MASTRO PLASTICS CORP.555upon the employees of the Respondents'unfair labor practices,climaxed byCiccone's discriminatory discharge, and was caused by such unfair labor prac-tices.I further find that the strike, after it began, was prolonged by the Re-spondents'continuing unfair labor practices.5.The discriminatory discharge of striking employees on December 11, 1950,and the discriminatory refusal to reinstate them upon their unconditional ap-plication for reinstatement on March 9, 1951a.The issuesThe basic question to be decided is whether the strikers were engaged inprotected concerted activities.The Respondents assert they were not, for tworeasons : First,they contend, the strike was violative of the "no-strike"provisioncontained in the collective-bargaining agreement with Local 22045 which wasstill in effect when the strike began.Because of that, they say, the Respondentswere privileged to discharge the strikers for breach of contract.Secondly, theycontend, the strikers lost their status as employees of the Respondents underSection 8 (d) of the Act, by engaging in a strike within the 60-day period follow-ing service by their collective-bargaining representative upon the Respondent'sof a proposed termination or modification of the existing collective-bargainingcontract.Joining issue with the Respondents on these contentions,the GeneralCounsel asserts that neither of the defenses relied upon are available to theRespondents because the strike was caused and provoked by serious employerunfair labor practices.If the Respondents are right,and the General Counsel wrong, on either or bothof these issues,the allegations of illegal discrimination against the strikers wouldhave to be dismissed.It would not matter that the record here shows that theRespondents reinstated some strikers and not others,and that after the uncon-ditional application for reinstatement the Respondents hired many new em-ployees in positions for which strikers were qualified.A finding, under theRespondents'first defense, that the strike activity was unprotected,would meanthe discharges were lawful and that the Respondents were free thereafter toexercise any choice they saw fit with respect to reemployment of the dischargees.United Elastic Corp.,84 NLRB 768. A finding supporting the Respondents'second defense would achieve a similar result,for Section 8 (d) (4) permits anemployer to restore employee status on an individual basis to any employee whosestatus has been lost under that section.If, on the other hand, the General Counsel is upheld on these issues,itwouldfollow that the allegations of the complaint,both with regard to the discrimina-tory discharges and the discriminatory refusals to reinstate,must be sustained.In that event,regardless of any replacements that may have occurred during orsince the strike, effectuation of the policies of the Act would require as aremedial measure the reinstatement of the strikers named in the complaint aswell as the reimbursement to them of any losses in earnings sustained as a resultof the discrimination.Back pay, however,would be dated from the date ofthe application for reinstatement,not from the date of discharge.At the timeof the discharge the employees were on strike, and there is nothing in the recordto support a finding that,but for discharge,the strikers would have abandonedthe strike,and returned to work before the date of their unconditional applica-tion-unless of course,the Respondents remedied the conditions against whichthey were striking.Any loss of earnings,they may have suffered prior to thattime cannot therefore be said to have been caused by the Respondents'discrimina-tion.SeeAmerican Manufacturing Company of Texas,98 NLRB 226. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDWith these other matters out of the way, we turn now to a specific considera-tion of the affirmative defenses urged by the Respondents.b.The breach-of-contract defenseWhile not contesting the general validity of theScullin-Dysondoctrine," theGeneral Counsel asserts that it should not be applied to a situation where, ashere, the strike is provoked by an employer's serious unfair labor practices.The General Counsel makes two principal points.The first is that such a disputewas not within the contemplation of the contracting parties when they enteredtheir "no-strike, no-lockout" agreement, and therefore cannot be said to be inbreach of contract.The second is that the employees were excused from theperformance of the no-strike clause, even if it could be construed to apply to sucha dispute, because of the Respondents' prior breach of the contract. I am per-suaded that there is substantial merit to the Respondents' first point. I think,too, although not precisely for the reasons advanced by the General Counsel,that, in view of the character of the unfair labor practices which caused thestrike, it would neither effectuate the policies of the Act nor conform to generalequitable principles to permit the Respondents to invoke the contract clause todeny the strikers the protection to which the Act would otherwise entitle them.I reach these conclusions for the reasons stated below.Section 7 of the Act guarantees to employees the right to engage in concertedactivities for their mutual aid and protection, and Section 13 expressly preservesto them the right to strike, except as otherwise specifically limited by the Act-the situation before us not falling within the specified limitations. It is, ofcourse, now well settled by decisional law that the right to strike may be bar-gained away for the term of a contract. But since a contractual waiver is inderogation of normal employee rights, it is to be strictly construed to apply onlyto situations that may reasonably be concluded to have been within the con-templation of the contracting parties when the agreement was made. In theinstant case, it is true, the no-strike clause itself contains no express qualifica-tion.But, like other clauses in the contract, it may not fairly be read in isola-tion.When read, as it must be, as an integrated part of the entire contract, itappears reasonably clear that thequid pro quofor the no-strike clause was notonly the no-lockout clause but, more important, the clause of the contract headed"Disputes," under which the parties agreed to arbitrate differences that mightarise between the employers, the Union or its members.The express languageof that clause reveals the character of the "differences" the parties contemplatedmight arise, and for which the peaceful procedures of arbitration were to besubstituted for trial by combat.They are stated as "differences . . . as to themeaning and application of the provisions of this agreement, including questionsof meaning, interpretation, operation or application of any clause of this agree-ment or any breach or threatened breach of this agreement." In short, it appearsin context that what the parties had in mind when they mutually agreed toarbitrate their disputes, and to forego strikes and lockouts over them, weresituations that might normally arise under the administration of the contract.I do not think the contract is fairly to be read as indicating an intention by eitherparty to waive the usual right of self-help to correct abuses, unrelated to theactual operation of the contract or the normal relationship of the parties, butarising, as in this case, from a wilful and serious violation of law designed todestroy the very foundation of that contract and that relationship.The thought0 Scullin Steel Company,65 NLRB 1294;Joseph DysoncfSons, Inc.,72 NLRB 445. Seealso N.L. R. B.v. SandsMfg.Co., 306 U. S. 332. MASTRO PLASTICS CORP.557I am seeking to convey was better and more succinctly expressed by ChairmanHerzog in his concurring opinion inNational Electric Products Corporation,80NLRB 995, as follows :But such clauses ordinarily contemplate a pledge by one party not tostrike or lock-out during the term of a contract because of any conduct bythe other party relating to its provisions or to their normal relations. Inthe absence of an express provision to that effect,I do not see how such aclause can also be taken to disclose an intention by either party to includea pledge never to use self-help in the event of a serious violation of lawby the other.If a contract does not preclude self-help in such circumstances,its use cannot constitute a breach of that contract.And if there is nobreach, this Board may not apply theScullin-Dysonrule.Whether,as a strict matter of contract law, the Respondents can be said tohave engaged in a prior breach of contract,so as to excuse performance of theno-strike clause-as the General Counsel alternatively argues-is open to somedoubt.The General Counsel would premise a finding of a prior breach upon theRespondent's course of conduct, illegal under the Act,by which they sought tosubstitute the company-sponsored union, Local 318, in the place and stead ofLocal 22045, the existing bargaining agent to which they were then bound bycontract.By such conduct, the General Counsel says, the Respondents didviolence to their contractual obligation to recognize and deal only with Local22045.As a matter of strict contract law, the weakness in this approach lies inthe fact that no complaint is made in this case,although there may be someevidence to that effect, that the Respondents actually refused to bargain withLocal 22045 on any bargainable matter during the contract term.Nor doesit appear that the Respondents committed an anticipatory breach by aiming tosupersede the bargaining agent during, rather than at the end of, the contractterm.In view of these circumstances,the General Counsel's argument, thatthe Respondents violated their contractual obligation to bargain and deal withLocal 22045 appears to me to be strained.There would seem to be far moresubstance to his added argument that where an employer and a union enterinto a collective-bargaining contract,otherwise silent on that subject, eachimpliedly agrees not to engage in any illegal practices violative of the rightsof the other or of the employees under the Act, so that if either commits anunfair labor practice,it is a violation not only of the law but of the contractas well."But in determining whether the Respondents'illegal course of conduct thatprovoked the strike excused the employees from their "no-strike" contract com-mitment, I think it unnecessary,and indeed wrong,to rest decision on strict prin-ciples of contract law.The law of labor relations issui generic,and is not tobe shaped by woodenly assimilating to it principles of common law evolved togovern other fields and to regulate other relationships.Of course,the Boardmay not effectuate the policies of the Act with such myopic vision as whollyto blind itself to conflicting principles or objectives of equal or greater importancearising from the application of other laws.But that does not mean that inall cases where rights granted in the Act come into competition with legal rights*a Cf.Armour Packing Co. v. United States,209 U. S 56, 62, where the Court, holdingcertain provisions of the Interstate Commerce Act to be by implication of law part of anagreement executed under theauthority of thatstatute, stated :The statute being within the constitutional power of Congress,and being in fullforce when the contract was made, it is read into the contract and becomes a partof it. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDotherwise conferred, those of the Act must give way.Where such conflictsarise, the competing interests must be accommodated one to the other,if possible,and if that is not possible, then the judgment of which shall prevail must bemade by balancing equities and according recognition to that interest whichin the circumstances of the case will best effectuate public policy.An equitableprinciple frequently given decisive weight, although not perhaps expressed assuch, is that of the "clean hands" doctrine.He who would claim an impairmentof another's normal legal right must not himself be wilfully guilty of illegalor improper conduct inducing the situation that is claimed to have broughtabout the impairment. This approach has often been followed by the courtsand the Board and, indeed, lies at the heart of theScullin-Dysondoctrine itself.An illustration that readily comes to mind isFrank Bros. Company v. N. L. R. B.,321 U. S. 702, 704, where the Supreme Court upheld the principle that an em-ployer should not be permitted to profit by his own wrong, by pleading as a barto a bargaining order a loss of the union's majority which resulted from hisown illegal acts.Another isN. L. R. B. v. Mackay Radio d Telegraph Co.,304U. S. 333, where the Supreme Court, while holding that an employer in a strikesituation has "the right to protect and continue his business by supplying placesleft by strikers" and "is not bound to discharge those hired to fill their placeupon the election of the latter to resume their employment," at the same timemade clear that the right of replacement applies only to an employer himself"guilty of no act denounced by the statute." On the other side of the coin, theCourt and the Board in a variety of familiar situations have held that employeeswho in their strike activities employ methods or seek objectives that are illegalor otherwise indefensible as a matter of public policy may not raise their rightsunder the Act as a shield against an employer's normal right to discharge em-ployees for misconduct"Unless an employer's technical contract rights are to be exalted over employees'statutory rights in all situations and without regard to the respective equitiesinvolved, the same balancing of equitable considerations wouldseemapplicablein a situation such as appears in the instant case. Surely, an employer, who,like the Respondents here, by his own wilful, deliberate, widespread, and graveunfair labor practices, has caused his employees to protest in a traditionalway his disposition to violate the law, should not be allowed to assert that hisemployees forfeited their normal rights to statutory protection, because of analleged contract violation flowing from the very strike for which he was respon-sible.To hold that such employer misconduct does not excuse employee per-formance of a "no-strike" clause would be offensive both to the spirit of theAct and to one's sense of right.More than that, it would-in thewords ofChairman Herzog in his concurring opinion in theNational Electric Productscase-be "likely to encourage the commission of [employer] unfair labor prac-tices of such provocative magnitude that, human nature and the Board's delaysbeing what they are, employees can reasonably be expected-or intended-bytheir employer to turn to what may prove to be suicidal self-help."The majority holding in theNational Electric Productscase need not, and doesnot in my view, constitute controlling authority at variance with the positions46 See, eg, N. L R B. v Fansteel Corp.,30,6U. S. 240 (illegal plantseizure);SouthernSteamshipCo. v. N.L. R. B.,316 U. S. 31 (mutiny);N. L. R. B. v. Sands Mfg.Co., 306U. S. 332 (breach of contract, not involving unfairlabor practices by employer) ;Inter-nationalUnion U. A W.v.WisconsinE. it.B., 336 U. S. 245 (intermittentwork stoppages) ;N. L. it. B. v. Montgomery Ward,157 F. 2d 486 (partialstrike whileremaining on plantpremises and drawing pay);Thompson Products, Inc.,72 NLRB886 (unlawfulobjective) ;Elk LumberCc, 91 NLRB333 (slowdown),;N. L. R. B.v.Kelso Corp.,178 F. 2d 578(serious acts of violence). MASTRO PLASTICS CORP.559being taken here.In that casethe unfair labor practice that caused the strikewas confinedto a singledischarge, which wasspecifically requiredby the con-tract, though it was discriminatory under theBoard'sRutland Courtprecedentsas they were then applied.'?In that case, there was a complete absence of employermala-fides.There theemployer, without any wilful and deliberate design itself to defeat employeerights under the Act, acted simply as the instrument of the will of the estab-lished collective-bargaining agent which had insisted upon the discharge asperformance of the employer's contractual obligation.On the particular facts ofthat case, a majority of the Board as it was then constituted did not believe itwould effectuate the purpose of the Actto regardthisemployer's unfair laborpracticeas sufficient justification foroverriding the salutary objective of a "no-strike"clause,and concluded thatunder the circumstances here present,the purposes of the Act can best beeffected by requiring employees to honor their "no-strike" commitments andrely on the remedial purposes of the Board. (Emphasis supplied.)The factual situation in the cited case was thus entirely different from the onenow before the Board. The discharge there was one specifically required by thecontract, though then forbidden under the Board's interpretation of the law, andone, therefore, that might reasonably be said to have fallen within the contem-plated scope of the "no-strike" clause.Moreover, the isolated, technical, and ina sense, innocent, unfair labor practice committeed by the employer in that caseis scarcely to be compared to the widespread and wilful unfair labor practicesengaged in by the Respondents here-unfair labor practices of such grave andprovocative magnitude as might well be anticipated to force employees to resortto self-help measures to defend before it was too late their self-organizationalrights.Thus, although the Board in theNational Electric Productscase was ableto conclude, upon a balancing of conflicting considerations, that the employer'sunfair labor practices in that case did not justify the employees in denouncingthe contractual "no-strike" clause, I think the scales here tip the other way. Inview of the limiting language quoted above, I do not readNational ElectricProductsas establishing a general principle of unrestricted application that nomatter what the character of the unfair labor practices may be, and no matterwhat the parties may have contemplated when they agreed to a "no-strike"clause ; employees who in the face of such a clause engage in self-help to protestunfair labor practices are to be denied the normal rights of strikers under theAct.It is no answer to say that even where, as here, the unfair labor prac-tices are of a serious and provocative character, the employees still have opento them the avenue of the Board's remedial processes. That is true even in theabsence of a "no-strike" clause ; yet no one questions the principle, firmly im-bedded in the law, that employees who in such a situation turn to self-help toprotest unfair labor practices are entitled not only to immunity from dischargebut to protection against replacement.To require employees in a situation suchas appears in the instant case, where time is of the essence, to forego self-help infavor of the time-consuming remedial processes of the Board, or, if they wouldengage in self-help, to risk discharge, is to invite them to court disaster which-ever way they turn.47 Rutland Court Owners, 44NLRB 587, 46 NLRB 1040. TheRutland Courtdoctrinewas subsequently overruled by the Supreme Court inCoigate-Palmolive-Peet Co., v.N. L.R. B., 338i U. S. 355. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDNor do I consider it a defense, in this case, that the contracting union did notformally invoke the contract's arbitration procedure to review Ciccone's dis-charge.As has been found, the discharge was merely the climactic aspect ofthe Respondents' illegal course of conduct.And as an unfair labor practice, itwas outside the scope of the arbitration provision, not only because it did notinvolve a difference as to the meaning, interpretation, operation, or applicationof any clause of the contract, or any breach thereof, but because as a matter oflaw the forum for unfair labor practice adjudication is not contract arbitrationbut the Board.48For the reasons indicated, I find no merit to the Respondents' alleged breachof contract defense.c.The Section 8 (d) defenseThe collective-bargaining contract which was in force on November 10, 1950,when the strike began, carried a November 30, 1950, expiration date.Althoughthere had been some prior discussions between the parties concerning a new con-tract, Local 22045 did not serve a written notice of its intention to terminateor modify the then existing contract until September 29, 1950.Under the pro-visions of Section 8 (d) (4) the parties were thus required to "continue in fullforce and effect, without resorting to strike or lock-out, all the terms and condi-tions of the existing contract for a period of sixty days after such notice...."As the same subsection elsewhere provides thatAny employee who engages in a strike within the sixty-day period specifiedin this subsection shall lose his statusas anemployee of the employerengaged inthe particular labor dispute. . . .itwould have clearly followed, if the strike's purposehad been tocompel achange in the thenexistingcontractual terms and conditions, that the employeesengaging in it forfeited their status as employees, and with it their right to claimillegal discrimination on the basis of the Respondents' actionin dischargingand later refusing to reinstate them.But, as found above, the purpose of the strike was to protestand seek to remedythe Respondents' unfair labor practices.The recorddoesnot supporta findingthat the strikealsohad as an additional objective the terminationor modificationof the existing contract. It is true that demandsfor contract changes had pre-viously been presented to the Respondents, and there had been somediscussionat meetings of Local 22045 or Local 3127 of a possible strike if such demandswerenot met.But no strike vote on thatissuehad ever beentaken, nor wasany strike action otherwise determined upon.On the record as a whole, I amfully satisfied, and I find, that the strike which immediately followed Ciccone'sdischarge was unplanned and began as a spontaneous demonstration by em-ployees of their protest of the Respondents' unfair labor practices.Nor doesthe record reflect that its character changed after it began to one where thestrikers were seeking to compel changes or modifications in economic terms orconditions of employment.There is no evidence that any negotiations were con-ducted or overtures made along such lines at any time after the commencementof the strike.The Respondents at the hearing made no such claim, and offeredno evidence to establish that the strike had any purpose other than, or in addi-tion to, that claimed by the General Counsel. The principle of law is applicablehere, that where the record supports a finding that an employer's illegal conductunder the Act has led to a strikeand isat least one of the causes of thatstrike,the employer, if he would avoid the legal implications flowing therefrom, has48 See MonsantoChemical Company, 97NLRB 517,and casesthere cited. MASTRO PLASTICS CORP.561the burden of showing that the strike would have taken place even if the unfairlabor practices had not been committed.N. L. R. B. v. Remington Rand, Inc.,94 F. 2d 862, 872 (C. A.2) ; N. L. R. B. v. Barrett Company,135 F. 2d 959, 961-962 (C. A. 7). This the Respondents have not done.The question to be decided, then, is whether unfair labor practice strikerslose their status as employees because their strike happens to occur during the60-day period specified in Section 8 (d) (4).That question can be answered in the affirmative only by extracting the lastsentence of Section 8 (d) from its context and giving it a rigid, literal construc-tion.But that is not how statutes are to be read. In determining the legislativeintent, the particular inquiry must be directed not to the abstract force of thewords, but to the sense in which they were intended to be used in the Act. Con-sideration must be given to the ends Congress sought to achieve by the particularprovision.Norwegian Nitrogen Products v. United States,288 U. S. 294. "Thereis need to keep in view also the structure of the statute, and the relation, physicaland logical between its several parts"Duparquet v. Evans,297 U. S. 216, 218.The rule should be followed that a statute should not be extended beyond thepurpose intended.United States v. McElvain,272 U. S. 633. And that is par-ticularly true where, as here, a statutory forfeiture is involved.United States v.One 1986 Model Ford,307 U. S. 219.From a reading of Section 8 (d) as a whole, it is apparent that Congressintended the employee status forfeiture provision appearing in the last sentenceto implement and carry out the purposes of the earlier provisions of that' section.As for the broad purposes of that section, the Board inUnited PackinghouseWorkers (Wilson &Co.), 89 NLRB 310, at p. 316, had the following to say:It is apparent that the prime purpose of Section 8 (d) was to preventso-called"quickie" strikesdesigned to secure termination or modification ofcollective agreements.To accomplish this purpose, Congress in Section 8 (d)provided for a mandatory 60-day "cooling off" period during which a labororganization that is a party to a collective bargaining agreement is forbiddento strike toenforce its demands to modify or terminate the contract.(Emphasis supplied.)The last sentence of Section 8 (d), read in "relation, physical and logical" to thebalance of the 'ection, can only be interpreted as designed to provide an addi-tional sanction to enforce the broad purposes of the section, by insuring againstits circumvention through unauthorized strikes conducted during the "coolingoff" period to compel changes in the contractstatus quo.Nothing in the languageof the section suggests that Congress intended to do more than to delay for the60-day period economic strikes arising from bargaining differences that mightbetter be settled about the conference table.Nothing in it suggests that Congressintended Section 8 (d) to reach out to condemn an unfair labor practice strike,otherwise legal, simply because it occurs at the end rather than at the beginningof a contract term, and especially so where, as here, the strike is wholly uncon-nected with demands to modify or terminate the contract. Indeed, any suchinterpretation would stretch the scope of the statute beyond what clearlyappearsto be its restricted purpose-to insure peaceful and uninterrupted negotiationson contract issues for a period of at least 60 days before resort is had to economicwarfare.To apply the forfeiture provision to employeesengaged in an unfairlabor practice strike unrelated to the negotiations would be to extend that provi-sion beyond its intended purposes, at variance with both the letter and spirit ofSection 8 (d) when read as a whole.For the reasons indicated I find the Respondents' Section 8 (d) defense to bewithout merit. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDd.Finding of discriminationIt is concluded and found on the record as a whole that by discharging theemployees listed in Schedule A on December11, 1950, theRespondents dis-criminated with regard to their hire and tenure of employment,thereby discourag-ing membership in Local3127,encouraging membership in Local 318, and inter-fering with,restraining,and coercing their employees in the exercise of therights guaranteed in Section 7 of the Act.It is further found that the Respond-ents also violated Section 8(a) (1) and 8 (a) (3) of theAct, byrefusing toreinstate said employees following the unconditional application made on theirbehalf on March 9, 1951.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring inconnection with the Respondents'operations described in section I, above, havea close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practicesin violation of Section 8 (a) (1), (2),and (3)of the Act,itwill be recommendedthat they be ordered to cease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondents discriminated in regard to the hire andtenure of employment of Frank Ciccone, by discharging him on November 10,1950, and thereafter refusing to reinstate him, and having further found thatthe Respondents discriminated with regard to the hire and tenure of employ-ment of the employees listed on Schedule A, hereto attached,by dischargingthem on December 11, 1950, and refusing to reinstate them on and after March9, 1951,following their participation in a strike caused and prolonged by theRespondents'unfair labor practices,itwill be recommended that the Respondentsbe ordered to offer Frank Ciccone and the employees listed in Schedule A fullreinstatement to their former or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges.If there are notsufficient positions available in appropriate job classifications,the Respondentsshallmake room for the employees ordered reinstated by dismissing to theextent necessary employees occupying such classifications who were hired afterNovember 10, 1950.If after such dismissal there are still not sufficient positionsavailable,all existing positions in the appropriate job class,fication shall bedistributed among the employees ordered reinstated and other employees whowere hired on or before November 10, 1950, without discrimination against anyof them because of his union affiliation or strike or concerted activities,follow-ing such system of seniority or other nondiscriminatory practices as wouldnormally have been applied by the Respondents to determine job retention rightsupon a reduction of force.All employees remaining after such distribution,including those ordered reinstated,for whom no employment is immediatelyavailable,shall be placed upon a preferential list and offered reemployment aswork becomes available in a suitable classification,and before other personsare hired for such work,in the order required by the Respondents'normalseniority system or other nondiscriminatory practices.Itwill be further recommended that the Respondents be ordered to makewhole Frank Ciccone and each of the employees listed in Schedule A for any MASTRO PLASTICS CORP.563loss of pay they may have suffered as a result of the discriminationagainstthem. In the case of Frank Ciccone the back-pay-period shall run from No-vember 10, 1950. In the cases of the employees listed on Schedule A, the back-pay period, for reasons earlier stated in this report, shall run from March 9,1951.In the case of each employee ordered reinstated, back pay shall run tothe date of the Respondents' compliance as to him with the reinstatement pro-visions hereof.Consistent with the policy of the Board enunciated in F. W.Woolworth Company,90 NLRB 289, losses of pay shall be computed on the basisof each separate calendar quarter or portion thereof during the appropriateback-pay period.The quarters shall begin with the first day of January, April,July, and October.Loss of pay shall be determined by deductingfrom a sumequal to that which the employees normally would have earned for each quarteror portion thereof, their net earnings, if any, in their employment during thatquarter.49Earnings in any particular quarter shall have no effect upon theback-pay liability for any other quarter. It is also recommended that theRespondents be ordered to make available to the Board upon request payrolland other records to facilitate the checking of the amount of back pay due.It is further recommended that the Board reserve the right to modify theback-pay and reinstatement provisions, if made necessary by a change of cir-cumstances since the hearing or in the future, and to make such supplementsthereto as may hereafter become necessary in order to define or clarify theirapplication to a specific set of circumstances not now apparent.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Local 22045, American Federation of Labor ; Local 3127, United Brother-hood of Carpenters and Joiners of America ; and Local 318, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers are labororganizationswithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engagedin and areengagingin unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.By rendering unlawful assistance and support to Local 318, InternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, the Respondents haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (a) (2) of the Act.4.By discriminating in regard to the hire and tenure of employment of FrankCiccone and the employees listed in Schedule A, thereby discouraging member-ship in Local 3127 and encouraging membership in Local 318, the Respondentshave engaged in and are engaging in unfair labor practices within themeaningof Section 8 (a) (3) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The strike which began on November 10, 1950, was caused, and thereafterprolonged, by the aforesaid unfair labor practices.[Recommendations omitted from publication in this volume.]4° SeeCrossett Lumber Company,8 NLRB440;Republic Steel Corporation,v. N. L. R. B.,311 U. S. 7.